DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SHO# 21-001
RE: Opportunities in Medicaid and CHIP
to Address Social Determinants of Health
(SDOH)
January 7, 2021
Dear State Health Official:
The purpose of this State Health Official (SHO) letter is to describe opportunities under
Medicaid and CHIP to better address social determinants of health (SDOH) 1 and to support
states with designing programs, benefits, and services that can more effectively improve
population health, reduce disability, and lower overall health care costs in the Medicaid and
CHIP programs by addressing SDOH. This letter describes: (1) several overarching principles
that CMS expects states to adhere to within their Medicaid and CHIP programs when offering
services and supports that address SDOH; (2) services and supports that are commonly covered
in Medicaid and CHIP programs to address SDOH; and (3) federal authorities and other
opportunities under Medicaid and CHIP that states can use to address SDOH. A table that
summarizes the information on key federal authorities for addressing SDOH is also included in
an appendix.
Medicaid and the Children’s Health Insurance Program (CHIP) provide health coverage to over
76 million low-income Americans, including many individuals with complex, chronic, and costly
care needs. Many Medicaid and CHIP beneficiaries may face challenges related to SDOH,
including but not limited to access to nutritious food, affordable and accessible housing,
convenient and efficient transportation, safe neighborhoods, strong social connections, quality
education, and opportunities for meaningful employment. There is a growing body of evidence
that indicates that these challenges can lead to poorer health outcomes for beneficiaries and
higher health care costs for Medicaid and CHIP programs and can exacerbate health disparities
for a broad range of populations, including individuals with disabilities, older adults, pregnant
and postpartum women and infants, children and youth, individuals with mental and/or substance
use disorders, individuals living with HIV/AIDS, individuals living in rural communities,
individuals experiencing homelessness, individuals from racial or ethnic minority populations,
1

The Centers for Disease Control and Prevention (CDC) refers to SDOH as “conditions in the places where people
live, learn, work, and play that affect a wide range of health risks and outcomes.” See
https://www.cdc.gov/socialdeterminants/about.html for CDC information on SDOH, including research on the
impact of SDOH on health outcomes and health care costs. Healthy People 2030, which is managed by the Office of
Disease Prevention and Health Promotion in the U.S. Department of Health and Human Services (HHS), uses a
place-based framework that highlights the importance of addressing SDOH. Healthy People 2030 was released in
2020 and sets data-driven national objectives to improve health and well-being over the next decade. Healthy People
2030 SDOH objectives can be found here.

Page 2 – State Health Official
and individuals with limited English proficiency. Examples of adverse health outcomes linked to
social and economic factors include: asthma attributed to certain home environments; diabetesrelated hospital admissions related to food insecurity; falls due to physical barriers, safety
hazards, or absence of needed home modifications; frequent use of the emergency department
due to homelessness; and a risk of stress-related illness resulting from unemployment, among
many others. 2,3
SDOH have been shown to impact health care utilization and cost, health disparities, and health
outcomes. 4 Current research indicates that some social interventions targeted at Medicaid and
CHIP beneficiaries can result in improved health outcomes and significant savings to the health
care sector. 5 These investments can also prevent or delay beneficiaries needing nursing facility
care by offering services to facilitate community integration and participation, and help keep
children on normative developmental trajectories in education and social skills.
While many states, managed care plans, and providers have recognized the importance of
addressing SDOH for Medicaid and CHIP beneficiaries, the growing shift towards alternative
payment models and value-based care has accelerated the interest in addressing SDOH within
Medicaid and CHIP in order to lower health care costs, improve health outcomes, and increase
the cost-effectiveness of health care services and interventions. In addition to their key roles in
providing access to health care for many Americans, state Medicaid and CHIP agencies are in a
unique position to address SDOH for Medicaid and CHIP beneficiaries, due to the broad range of
services and supports, including home and community-based services (HCBS), that can be
covered within Medicaid and CHIP programs and the high number of Medicaid and CHIP
beneficiaries who face challenges related to SDOH because of low income and other reasons. 6
This document is intended to supersede a 2015 CMCS Informational Bulletin on Coverage of
Housing-Related Activities and Services for Individuals with Disabilities. This letter does not
describe new flexibilities or opportunities under Medicaid and CHIP to address SDOH, but
rather describes how states may address SDOH under the flexibilities available under current
law.

2

Bachrach, D., Pfister, H., Wallis, K., Lipson, M., Addressing Patient’s Social Needs, An Emerging Business Case
for Provider Investment, May 2014. The Commonwealth Fund.
https://www.commonwealthfund.org/sites/default/files/documents/___media_files_publications_fund_report_2014_
may_1749_bachrach_addressing_patients_social_needs_v2.pdf
3
Pynoos, J., Steinman, B., et al, Assessing and Adapting the Home Environment to Reduce Falls and Meet the
Changing Capacity of Older Adults. J Hous Elderly. 2012; 26(1-3): 137–155. Available from
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6294465/pdf/nihms-953861.pdf
4
Chisolm, D.J., Brook, D.L., Applegate, M.S. et al. Social determinants of health priorities of state Medicaid
programs. BMC Health Serv Res 19, 167 (2019).
5
Lipson, D., Medicaid’s Role in Improving the Social Determinants of Health: Opportunities for States, June 2017.
National Academy of Social Insurance. Available at: https://www.nasi.org/research/2017/medicaid%E2%80%99srole-improving-social-determinants-health
6
Braveman, P., S. Egerter, and D. Williams (2011). “The Social Determinants of Health: Coming of Age.” Annual
Review of Public Health, 32:381-398. https://www.annualreviews.org/doi/10.1146/annurev-publhealth-031210101218?url_ver=Z39.88-2003&rfr_id=ori%3Arid%3Acrossref.org&rfr_dat=cr_pub++0pubmed
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 3 – State Health Official

Overarching Principles
State Medicaid and CHIP programs can utilize a variety of delivery approaches, benefits, and
reimbursement methodologies to improve beneficiary outcomes and lower health care costs by
addressing SDOH. Through several different federal authorities, CMS provides states with
flexibility to design an array of services to address SDOH that can be tailored, within the
constraints of certain federal rules, to address state-specific policy goals and priorities, including
the movement from volume-based payments to value-based care, and the specific needs of states’
Medicaid and CHIP beneficiaries. There are, however, several overarching principles that states
are required to adhere to within their Medicaid programs in the context of providing services to
address SDOH:
1. As specified in sections 1915(c)(4)(B), 1915(i)(1)(D)(i), and 1915(k)(1)(A)(i) of the
Social Security Act (the Act), and operationalized by state implementation of medical
necessity criteria authorized under 42 CFR 440.230(d), services must be provided to
Medicaid beneficiaries based on individual assessments of need, rather than take a onesize-fits-all approach;
2. As required by section 1902(a)(25) of the Act and 42 CFR Part 433 Subpart D, Medicaid
is frequently, but not always, the payer of last resort. 7 This requirement ensures that
Medicaid resources are not duplicating other available funding streams, including but not
limited to certain other federal funding sources, and that Medicaid aligns with other
programs and fills gaps where appropriate. Accordingly, states must assess all available
public and private funding streams, including Medicaid, to cover assistance with unmet
social needs such as housing, nutrition, employment, education, and transportation when
developing a strategy for addressing beneficiaries’ SDOH 8;
3. As required by section 1902(a)(30)(A) of the Act, Medicaid programs must ensure
methods and procedures relating to the utilization of, and the payment for, care and
7

There are a few exceptions to the general rule that Medicaid is the payer of last resort. These exceptions generally
relate to federally administered health programs. For a federally administered program to be an exception to the
Medicaid payer of last resort rule, the statute creating the program must expressly state that the other program pays
only for claims not covered by Medicaid; or, is allowed, but not required, to pay for health care items or services.
For more information on these exceptions, see https://www.medicaid.gov/medicaid/eligibility/downloads/cob-tplhandbook.pdf.
8
States are encouraged to review guidance and information from CMS, other federal agencies, and non-federal
entities to learn more about other federal and non-federal funding sources that can address SDOH. For example, the
Administration for Community Living’s Strategic Framework for Action: State Opportunities to Integrate Services
and Improve Outcomes for Older Adults and People with Disabilities
(https://acl.gov/sites/default/files/programs/202006/ACL_Strategic_Framework_for_Action_v1_%20June%202020_final_508_v2.pdf) provides information on how
states can leverage federal and state funded programs to address SDOH through networks of community-based
organizations. As another example, the Joint HHS, Housing and Urban Development (HUD), and United States
Department of Agriculture (USDA) Informational Bulletin, Living at Home in Rural America: Improving
Accessibility for Older Adults and People with a Disability (https://www.medicaid.gov/federal-policyguidance/downloads/cib081920.pdf) is intended to support state agencies with more effectively coordinating
existing federal resources related to home accessibility across multiple sectors as part of their efforts to increase
home safety and accessibility for older adults and people with disabilities living in rural communities.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 4 – State Health Official
services are consistent with efficiency, economy, and quality of care. This requirement
ensures that Medicaid programs expend resources in a prudent manner. States should
ensure that services provided to address SDOH are limited to those expected to meet the
beneficiary’s needs in the most economic and efficient manner possible and are of high
quality; and
4. 42 CFR 440.230(b) requires that each Medicaid service be sufficient in amount, duration,
and scope to reasonably achieve its purpose.
Certain federal Medicaid authorities also have specific evaluation, measurement, reporting, or
other related requirements. These requirements are discussed below in the section on federal
authorities and other opportunities under Medicaid and CHIP that states can use to address
SDOH. Beyond these specific federal requirements, CMS strongly encourages states to build in
continuous evaluations of any services, interventions, or initiatives intended to address SDOH
and to make changes, as needed and allowable under federal requirements, to meet programmatic
goals. In addition, when requesting federal approval to cover services that address SDOH, such
as when requesting federal waiver or demonstration authority, states should be prepared to
support the request with evidence and explain how they will monitor and evaluate the
effectiveness of the services, consistent with the requirements of the federal authority that the
state is requesting to use to cover the services. These requests will be substantially strengthened
if states can demonstrate that the services, programs, and interventions that they are proposing to
cover have been demonstrated to improve quality of care, improve outcomes, and/or lower costs
for Medicaid and CHIP beneficiaries.
Services and Supports that Can Be Covered Under Medicaid to Address SDOH 9,10
States have flexibility to design an array of services to address SDOH. However, the services and
supports that states can cover tend to fall within several categories of services, including
housing-related services and supports, non-medical transportation, home-delivered meals,
educational services, employment, community integration and social supports, and case
management. This section provides a high-level description of these service categories.
Additional information on the extent to which the services and supports described in this section
can be covered under different federal authorities is provided in the next section. When
developing and implementing a strategy to address SDOH, the state Medicaid agency should

9

Additional flexibilities are available to states during public health emergencies and in response to natural and
manmade disasters. See https://www.medicaid.gov/resources-for-states/disaster-response-toolkit/coronavirusdisease-2019-covid-19/index.html for guidance, resources, and other information available to states during the
COVID-19 Public Health Emergency. See https://www.medicaid.gov/resources-for-states/disaster-responsetoolkit/index.html and https://www.cms.gov/About-CMS/Agency-Information/Emergency/EPRO/EPRO-Home for
guidance, information, and other resources related to public health emergencies, natural disasters, and manmade
disasters, generally.
10
The information included in this section is not an exhaustive list of all services and supports that can be covered
under Medicaid. There may be other opportunities for states to claim Medicaid reimbursement related to the delivery
of benefits and services discussed in this letter, such as for the cost of interpreter and translation services that are
provided to people with limited English proficiency. See https://www.medicaid.gov/medicaid/financialmanagement/medicaid-administrative-claiming/translation-and-interpretation-services/index.html for more
information.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 5 – State Health Official
work with other state agencies to leverage all federal funding the state receives to address
SDOH.
Except where noted, the Medicaid coverage options and services and supports described below
can be utilized for children and youth, non-elderly adults (including adults with disabilities), and
older adults. However, some services and supports are typically targeted at only certain
populations or age groups, although they could be covered by states more broadly. In particular,
home-delivered meals and some housing and tenancy supports are not generally targeted at
children, employment supports are most commonly offered to non-elderly adults with
disabilities, and educational supports are typically only available to children with disabilities and
young adults with disabilities.
Following this section is a description of applicable Medicaid coverage provisions that could be
used by CMS to give a state authority to implement the services and supports described below.
CMS notes that the following services and supports must be provided in accordance with the
parameters of the individual benefit authorizing the activity. For example, any service and
support authorized under HCBS waiver or state plan provisions at section 1915(c) or (i) of the
Act, respectively, must be articulated in a state-approved person-centered service plan based on
an individual assessment of need. CMS has also indicated in published guidance 11 that services
must be for the benefit of the Medicaid-eligible individual only, and not for “general utility.” 12
We further note the requirement at 42 CFR 441.301(c)(2)(xii) that the state-approved personcentered service plan prevents the provision of unnecessary or inappropriate services. Additional
benefit parameters will be discussed throughout the remainder of this document, and should be
taken into account when proposing Medicaid coverage of these services and supports.
A. Housing-Related Services and Supports
Federal financial participation is not available to state Medicaid programs for room and board
(except in certain medical institutions 13). 14 However, federal financial participation is generally
available under certain federal authorities for housing-related supports and services that promote
health and community integration, including home accessibility modifications, one-time
community transition costs, and housing and tenancy supports, including pre-tenancy services
and tenancy sustaining services.
1.

Home Accessibility Modifications

Home accessibility modifications are either temporary or permanent changes to a home’s interior
or exterior structure to improve individuals’ ability to remain in their homes and

11

https://www.medicaid.gov/state-resource-center/downloads/covid-19-faqs.pdf; see page 41, question 4.
Examples of items that are of “general utility” include phone cards and minutes and central air conditioning.
13
Centers for Medicare & Medicaid Services. “Institutional Long Term Care.” 2019. Available at
https://www.medicaid.gov/medicaid/ltss/institutional/index.html. Accessed on August 21, 2020.
14
This is codified in multiple regulatory provisions. See, for example, 42 CFR § 441.310(a)(2) and 42 CFR §
441.360(b).
12

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 6 – State Health Official
communities. 15,16 Depending on the home’s structural characteristics, temporary modifications
could include the installation of a wheelchair ramp outside the home or grab bars in the shower.
Permanent modifications could include enlarging a doorway to allow wheelchair passage. Homes
that are more accessible and usable facilitate independent living, reduce the risk of social
isolation, improve quality of life, and promote community integration. 17 CMS notes that these
services and supports must be specific to the individual’s needs based on his or her disabilities
and/or health conditions and not of general utility in the home.
2.

One-Time Community Transition Costs

Community transition costs can help to facilitate individuals transitioning from an institutional or
another provider-operated congregate living arrangement (such as a group home or homeless
shelter) to a community-based living arrangement in a private residence where the person is
directly responsible for his or her own living expenses. 18 One-time community transition costs
may include payment of necessary expenses to establish a beneficiary’s basic living
arrangement, such as security deposits, utility activation fees, and essential household
furnishings, for example.
3.

Housing and Tenancy Supports

Housing and tenancy supports include both pre-tenancy services, which assist individuals to
prepare for and transition to housing, and tenancy sustaining supports, which are provided once
an individual is housed to help the person achieve and maintain housing stability. Examples of
pre-tenancy services include:
•
•
•

conducting an individualized screening and community integration assessment that
identifies the individual’s preferences for, and barriers to, community residence –
including factors such as accessibility and affordability;
developing a community integration plan based on the community integration
assessment;
assisting with the housing search, including training on how to: search for available
housing; identify the adequacy and availability of public transportation in areas under

15

Depending on the type of home modification, three Medicaid coverage authorities could be relevant. Regulations
at 42 CFR 440.70(b)(3)(ii) define medical equipment and appliances, as a component of the 1905(a) home health
benefit, such that certain types of removable modifications could be encompassed when a beneficiary meets any
state-defined medical necessity criteria. In the HCBS waiver program, section 1915(c)(4)(b) of the Act authorizes
the Secretary to approve “other” services such as home modifications when there is a determination that but for
these services the individual would require institutional placement, as documented in an approved plan of care.
Home modifications could also be approved under the 1915(i) state plan option, for individuals who meet the state’s
established needs-based criteria, when based on an assessed need and documented in the individual’s plan of care.
16
Joint HHS, HUD, and USDA Informational Bulletin, Living at Home in Rural America: Improving Accessibility
for Older Adults and People with a Disability, issued August 19, 2020, https://www.medicaid.gov/federal-policyguidance/downloads/cib081920.pdf.
17
For more information on social isolation see: National Academies of Sciences, Engineering, and Medicine.
2020. Social Isolation and Loneliness in Older Adults: Opportunities for the Health Care System. Washington, DC:
The National Academies Press. https://doi.org/10.17226/25663.
18
State Medicaid Director Letter SMD 02-008, Transition Costs Covered under Home and Community-Based
Services Waivers, issued May 9, 2002, https://www.medicaid.gov/federal-policyguidance/downloads/smd050902a.pdf.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 7 – State Health Official

•
•
•

consideration; complete the application for housing assistance and for the residence
itself; and review and sign a lease or rental agreement, consistent with the community
integration assessment and plan;
ensuring that housing units are safe and ready for move-in;
assisting in arranging for and supporting move-in, including moving expenses and
transportation expenses related to the move when necessary and unavailable through
other resources and identified in the person-centered service plan; and
connecting the individual to community-based resources that provide assistance with
activities such as securing required documents and fees needed to apply for housing
and making any reasonable accommodation request(s) related to the individual’s
disability to a housing provider.

Examples of tenancy sustaining services include:
•
•
•
•

providing early identification and intervention for behaviors that may jeopardize
housing (e.g., lease violations);
education or training on the role, rights, and responsibilities of the tenant and landlord;
connecting the individual to community resources to maintain housing stability; and
individualized case management and care coordination (e.g., connecting the individual
with needed Medicaid and non-Medicaid service providers and resources) in
accordance with the person-centered care plan and the individual housing support plan.

B. Non-Medical Transportation 19
Individuals who need Medicaid-funded home and community-based services (HCBS) may lack
transportation to access community activities and resources. States have the option to cover nonmedical transportation to enable individuals receiving Medicaid-funded HCBS to gain access to
such activities and resources when other options, such as transportation by family, neighbors,
friends, or community agencies, are unavailable. Examples include transportation to grocery
stores and places of employment.
C. Home-Delivered Meals
Older adults and individuals with disabilities who need Medicaid-funded HCBS may need
additional assistance with meeting nutritional needs due to functional limitations or challenges
that make it difficult to go shopping or prepare meals on their own. Home-delivered meals can

19
In addition to the opportunities for states to provide non-medical transportation that are described in this letter,
states generally are required to assure necessary transportation to and from covered medical care. This does not
necessarily mean the state is responsible for providing a ride, but unless this requirement has been waived or
identified as inapplicable, the state must assure that a beneficiary without another reasonably available and
appropriate means of transportation receives necessary transportation to and from covered services. Federal
Medicaid regulations require states to detail the methods that the state will use to meet this requirement in the states’
approved state plan. Each state is responsible for determining how to structure and administer transportation under
broad federal requirements.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 8 – State Health Official
help to supplement the nutritional needs of these individuals when there is an assessed need and
the services are identified in the person-centered service plan. 20,21
D. Educational Services
Under the Individuals with Disabilities Education Act (IDEA), children with disabilities are
eligible to receive educational and related services that will help them achieve their educational
goals, as documented in the child’s individualized education plan (IEP) or, for infants and
toddlers (children under age three), the individualized family service plan (IFSP). These
educational services can help children with disabilities achieve their educational goals. Medicaid
reimbursement is available for covered services that are included in the child’s IEP and IFSP
provided to eligible beneficiaries by qualified Medicaid providers. 22 States also have the option
to cover Medicaid services furnished to eligible Medicaid beneficiaries in the school setting if
the children are determined to need those services, the services are furnished by qualified
Medicaid providers, and the services meet all of the requirements set forth in the State Medicaid
Director Letter 14-006. 23,24
E. Employment
Employment can help to lift low-income individuals and families out of poverty and, in doing so,
address a broad range of social needs that can impact health. As discussed in SMDL 18-002,
CMS supports states’ efforts to improve Medicaid enrollee health and well-being through
incentivizing work and community engagement among non-elderly, non-pregnant adult
Medicaid beneficiaries who are eligible for Medicaid on a basis other than disability. 25 States
can test incentives that provide a pathway to coverage for certain individuals who may not be
eligible for Medicaid through the state plan to opt into Medicaid coverage, or for some
beneficiaries to receive enhanced benefits, through participation in work or other community
engagement activities through a demonstration projects authorized under section 1115 of the Act.
20

As noted previously, federal financial participation is not available to state Medicaid programs for room and board
(except in certain medical institutions). CMS defines the term “board” to mean three meals a day or any other full
nutritional regimen; see section 4442.3 of the State Medicaid Manual at www.cms.gov/regulations-andguidance/guidance/manuals/paper-based-manuals-items/cms021927.
21
State NWD Systems employ person centered counselors that assist people in accessing home delivered meal
programs and enrolling in Farmers Market voucher programs and other food and nutrition programs sponsored by
the US Department of Agriculture and state Department of Agriculture programs.
22
As noted earlier, there are a few exceptions to the general rule that Medicaid is the payer of last resort and these
exceptions generally relate to federally administered health programs. For a federally administered program to be an
exception to the Medicaid payer of last resort rule, the statute creating the program must expressly state that the
other program pays only for claims not covered by Medicaid; or, is allowed, but not required, to pay for health care
items or services. As indicated by section 1903(c) of the Act, Parts B and C of the Individuals with Disabilities
Education Act (IDEA) is one example of this exception to the payer of last resort rule.
23
State Medicaid Director Letter 14-006, Medicaid Payment for Services Provided without Charge (Free Care),
issued December 15, 2014, https://www.medicaid.gov/federal-policy-guidance/downloads/smd-medicaid-paymentfor-services-provided-without-charge-free-care.pdf.
24
Certain services authorized under sections 1915(c), (i), and (k) of the Act have restrictions on Medicaid coverage
of educational services.
25
State Medicaid Director Letter SMD 18-002, Opportunities to Promote Work and Community Engagement
Among Medicaid Beneficiaries, issued January 11, 2018, https://www.medicaid.gov/federal-policyguidance/downloads/smd18002.pdf.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 9 – State Health Official
These measures may also enable states to stretch their resources further and enhance their ability
to provide medical assistance to a broader range of persons in need, including by expanding the
services and populations they cover, thereby maintaining the long-term fiscal sustainability of a
state’s Medicaid program and enabling states to provide medical services to more Medicaid
beneficiaries.
In addition, for individuals with disabilities, who are less likely to be employed than individuals
without disabilities, 26 Medicaid-funded HCBS can provide supported employment services for
individuals who need intensive on-going support to obtain and maintain a job in competitive or
customized employment, or self-employment, in an integrated work setting. States may define
other models of individualized supported employment that promote community inclusion and
integrated employment. Supported employment can vary substantially depending on the
individual’s needs and might include customized employment, job coaching to provide supports
and services not specifically related to job skill training that enable the individual to successfully
integrate into the job setting (e.g., instruction on how to ameliorate the impacts of a mental
illness on the job), and personal care services to provide assistance at an individual’s place of
employment.
Health care services and supports not generally available through programs other than Medicaid
can constitute a barrier to employment. However, Medicaid “buy-in” programs, available in most
states, and often described as “Working Disabled” programs, allow workers with disabilities
access to Medicaid community-based services not available through other insurers, such as
personal care attendant services, by paying into Medicaid on a sliding scale. These programs
have higher (or no) asset limits to allow individuals with disabilities who need these services to
retain them while working and earning salaries above the standard Medicaid limits. 27
F. Community Integration and Social Supports
Medicaid-funded HCBS provide opportunities for Medicaid beneficiaries to choose to receive
services in their home or community rather than institutions. These programs serve a variety of
targeted populations groups, such as older adults, people with intellectual or developmental
disabilities, physical disabilities, and/or mental illnesses. Examples of HCBS that facilitate
community integration include instruction on how to utilize public transportation, and
companion services to accompany the individual into places in the community to provide
assistance. HCBS in non-residential settings also afford individuals opportunities to participate in
the community by providing and/or facilitating access to community-based activities with
individuals not receiving Medicaid HCBS. For example, companion services can provide critical
socialization supports to assist individuals as they integrate into their broader community and
develop relationships.

26

Bureau of Labor Statistics, U.S. Department of Labor. Persons with a Disability: Labor Force Characteristics —
2019. February 26, 2020). https://www.bls.gov/news.release/pdf/disabl.pdf
27
Section 201 of the Ticket to Work and Work Incentives Improvement Act of 1999 (TWWIIA) (P.L. 106-170)
includes the Medicaid Buy-In provision for working individuals with disabilities between the ages of 18 and 64.
Forty-six states currently have Medicaid buy-in programs.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 10 – State Health Official
G. Case Management
Case management assists eligible individuals to gain access to needed medical, social,
educational, and other services. Case management services are often a critical component of the
services and supports described above, although case management can also be used to address a
broader range of needs and to assist Medicaid and CHIP beneficiaries with accessing other
Medicaid and non-Medicaid services.
Opportunities to Address SDOH under Medicaid and CHIP Authorities
Federal Medicaid law requires states to provide certain mandatory Medicaid state plan benefits
under sections 1902(a)(10) and 1905(a) of the Act and 42 Code of Federal Regulations (CFR) §§
440.210 and 440.220. Additionally, pursuant to section 1905(a)(4)(B) and (r)(5) of the Act, the
Early and Periodic Screening, Diagnostic and Treatment (EPSDT) benefit requires that states
provide all medically necessary section 1905(a) services coverable under the Medicaid program
to eligible children and youth under age 21 in order to correct or ameliorate defects and physical
and mental illnesses and conditions discovered by the screening services, whether or not such
services are covered under the state plan.
In addition, states can choose to provide optional benefits under state plan authority, as well as
through waiver authority under section 1915 of the Act, or they can offer non-mandatory benefits
under demonstration project waiver or expenditure authorities under section 1115 of the Act.
States have a certain degree of flexibility in determining which non-mandatory benefits to
provide under these authorities. In most cases, state flexibility is limited by section 1902(a)(1) of
the Act and 42 CFR § 431.50 (statewideness), section 1902(a)(17) of the Act and 42 CFR §
440.230 (requirements regarding the amount, duration, and scope of covered services), and
section 1902(a)(10)(B) of the Act and 42 CFR § 440.240 (comparability of services within and
among eligibility groups), among other provisions. These requirements apply unless the statute
makes them inapplicable to the specific benefit or CMS waives or makes them inapplicable.
More information on some of these coverage authorities and how they can address SDOH, as
well as other opportunities for states to address SDOH in their Medicaid and/or CHIP programs,
is provided below. Except where noted or otherwise clarified, states can receive federal financial
participation for the services, benefits, and other opportunities described in this section,
assuming they meet the requirements of the coverage authority. It is important to note that many
of the services outlined throughout this document may be provided using telehealth modalities in
addition to in person visits. States are strongly encouraged to assess their telehealth frameworks
to determine if there are unnecessary restrictions preventing maximum utilization of telehealth
for the services appropriate to be delivered via telehealth.
Appendix A also provides a summary of key authorities, the characteristics of beneficiaries who
are eligible to receive services under that authority, and the types of SDOH that each authority
can be useful to address. Appendix B provides a summary of services and supports that can be
covered under Medicaid and CHIP to address SDOH, including a description of the services and
supports, examples, potential target populations, and federal authorities that can be used to cover
the services and supports. States may have additional flexibility to cover additional services and
supports under some of the authorities listed below, including section 1115 demonstrations,
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 11 – State Health Official
managed care programs, CHIP Health Services Initiatives (HSIs), and the Money Follows the
Person demonstration.
A. Section 1905(a) State Plan Authority
Section 1905(a) state plan services can assist Medicaid-eligible individuals to gain access to
needed medical and social services. The following are examples of section 1905(a) state plan
services that can address SDOH for Medicaid-eligible individuals.
1.

Rehabilitative Services Benefit

Description: The rehabilitative services benefit is an optional Medicaid state plan benefit
authorized at section 1905(a)(13) of the Act and codified in regulation at 42 CFR § 440.130(d)
as “medical or remedial services recommended by a physician or other licensed practitioner of
the healing arts, within the scope of his practice under State law, for maximum reduction of
physical or mental disability and restoration of a beneficiary to his best possible functional
level.”
Who Is Eligible: Individuals who meet any state-defined medical necessity criteria for covered
services.
How Rehabilitative Services Can Address SDOH: Rehabilitative services may include services to
help eligible individuals regain skills and functioning necessary to address SDOH. For example,
a Medicaid beneficiary may need help with restoring social interaction behaviors and problem
solving. These skills are necessary when navigating the complexity of finding housing or
employment, filling out paperwork, securing identification documents, negotiating with property
owners or property managers, paying bills, and interacting with neighbors or co-workers.
Practitioners who furnish rehabilitative services must meet a state’s qualifications, including any
licensure, certification, education, training, experience and supervisory arrangements the state
requires.
Rehabilitative services may include services furnished by peers. For beneficiaries with serious
mental illness (SMI) or substance use disorders (SUD) in particular, peer supports can be
effective at helping individuals coordinate care and social supports and services. Peer supports
can facilitate linkages to housing, transportation, employment, nutritional services, and other
community-based supports. In addition to section 1905(a)(13) rehabilitative services, states
may choose to deliver peer support services through section 1915(b) and 1915(c) HCBS waiver
programs and under section 1115 authority.
For additional information, CMS published State Medicaid Director Letter (SMDL) #07-011 28
in 2007, providing policy guidance on supervision requirements, care coordination, and
minimum training criteria for peer support providers.
State Example: New Jersey added peer support services to its rehabilitative services benefit
(State Plan Amendment (SPA) 19-0015), which allows peer support specialists to provide
28

Centers for Medicare & Medicaid Services. State Medicaid Director Letter SMD 07-011, issued August 15, 2007.
Available at https://www.medicaid.gov/federal-policy-guidance/downloads/SMD081507A.pdf

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 12 – State Health Official
nonclinical assistance and support throughout all stages of the SUD or SMI recovery and
rehabilitation process. Services include but are not limited to: participating in the treatment
planning process; mentoring and assisting the beneficiary with problem solving, goal setting
and skill building; initiating and reinforcing a beneficiary's interest in pursuing and maintaining
treatment services; providing support and linkages to specialty support services; sharing
experiential knowledge, hope, and skills; advocating for the beneficiary; and being a positive
role model.
2.

Rural Health Clinics/Federally Qualified Health Centers

Description: Rural Health Clinic (RHC)/Federally Qualified Health Center (FQHC) services are
defined in section 1905(a)(2)(B), 1905(a)(2)(C), and 1905(l)(1) and (2) of the Act, and include
certain services listed in section 1861(aa) of the Act, as described in section 1905(l)(1) and (2).
FQHC and RHC services are mandatory Medicaid state plan services for categorically needy
populations. FQHCs and RHCs generally serve medically underserved populations and areas.
Medicaid-covered services provided by FQHCs and RHCs include primary and preventive
services provided by physicians, nurse practitioners, physician assistants, clinical psychologists,
and clinical social workers, as well as other ambulatory services included in the state plan.
Who Is Eligible: Individuals who meet any state-defined medical necessity criteria. FQHC and
RHC services are mandatory for beneficiaries in the categorically needy eligibility groups.
How RHCs/FQHCs Can Address SDOH: RHCs/FQHCs’ role as “safety net providers” presents
a unique opportunity to adopt innovative strategies to improve care and reduce health costs for
individuals with complex socioeconomic needs. For example, RHCs/FQHCs could be
reimbursed under Medicaid to screen individuals to identify social needs, collect and analyze
SDOH data to inform interventions, and co-locate social services, as long as these activities are
delivered as part of a Medicaid-covered RHC/FQHC service (see the RHC/FQHC description
above for more information).
State example: Under Washington State’s approved section 1115 demonstration, entitled
“Medicaid Transformation Project-Foundational Community Supports,” the state partners with
FQHCs that administer Health Care for the Homeless 29 programs to provide supportive housing
and supported employment supports to eligible participants. These “Foundational Community
Supports,” or “FCS,” are services that would otherwise be allowable under section 1915(c) or
1915(i) of the Act.
3.

Case Management and Targeted Case Management Services

Description: Case management services, as defined under sections 1905(a)(19) and 1915(g) of
29

The Public Health Service Act, section 330(h), 42 USC 254b(h), provides that the U.S. Department of Health and
Human Services, Health Resources Services Administration may award grants “for the planning and delivery of
services to a special medically underserved population comprised of homeless individuals, including grants for
innovative programs that provide outreach and comprehensive primary health services to homeless children and
youth, children and youth at risk of homelessness, homeless veterans, and veterans at risk of homelessness.” Section
330(h)(2) further provides that “in addition to required primary health services, an entity that receives a grant under
this subsection is required to provide substance abuse services as a condition of such grant.” For a list of the more
than 200 Health Care for the Homeless grantees, see: https://nhchc.org/directory/.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 13 – State Health Official
the Act and 42 CFR § 440.169 and 42 CFR § 441.18, assist Medicaid-eligible individuals in
gaining access to needed medical, social, educational, and other services. Under 42 CFR §
440.169(d), case management services must include all of the following: comprehensive
assessment and periodic reassessment of individual needs, to determine the need for any
medical, educational, social, or other services; development and periodic revision of a specific
care plan; referral to services and related activities to help the eligible individual obtain needed
services; and monitoring and follow-up activities. Case management services can also include
assisting individuals transitioning from a medical institution to the community.
Who Is Eligible: Case management services are an optional Medicaid benefit. If a state elects to
cover case management under the Medicaid state plan, the state can also opt to provide this
benefit without regard to the statewideness and comparability requirements at section
1902(a)(1) and (a)(10)(B) of the Act, in which case the benefit is referred to as targeted case
management (TCM). As a result, states can target the benefit to specific populations, as
described in section 1915(g)(1) of the Act, such as Medicaid-eligible individuals with SMI
and/or SUD who are experiencing or at risk of experiencing homelessness, youth transitioning
out of foster care, individuals transitioning from medical institutions, and older adults with
chronic medical conditions. Additionally, states are not required to furnish TCM services
statewide.
How Case Management and Targeted Case Management Services Can Address SDOH: Case
management services offer several flexible ways to assist individuals with medically and
socially complex needs. As part of identifying the total needs of an eligible individual with
significant social needs, case management services must include activities to help link the
individual to community-based medical, social, and educational services. A multi-disciplinary
team approach may be employed to furnish case management services. For example, case
managers can coordinate the team’s resources and expertise to inform a comprehensive,
medical, educational, and social assessment, as well as to create and implement a
comprehensive plan of care. States may also reimburse for services based on case or task
complexity to reflect the need to draw on additional resources to develop and implement
comprehensive assessments, care plans, and follow through services.
State Example: Colorado added TCM services as a state plan benefit (SPA 18-0021) to provide
case management to individuals who are transitioning from a nursing facility, intermediate care
facility for individuals with intellectual and developmental disabilities (ICFs/IID), or Regional
Centers, which serve people with intellectual and developmental disabilities who have intensive
needs or who have recently transitioned to a community setting. The TCM services support
individuals to successfully integrate into community living by facilitating linkages to needed
assistance.
B. Home and Community-based Service (HCBS) Options
Medicaid-funded HCBS provide opportunities for Medicaid beneficiaries to receive services in
their own home or community rather than institutions. These programs serve a variety of targeted
populations groups, such as older adults, people with intellectual or developmental disabilities,
physical disabilities, and/or mental illnesses, and can be particularly effective in addressing
SDOH for Medicaid beneficiaries. For example, HCBS programs can play an important role in
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 14 – State Health Official
coordinating medical and non-medical services and supporting an individual with achieving
community living goals.
Medicaid’s HCBS authorities require the development of a person-centered service plan,
outlining an individual’s goals and preferences, and their service and support needs to pursue
them. Services and supports that may address SDOH are authorized based on an assessment of
need and are identified in that person-centered service plan. The person-centered planning
process reflects any needed services, including non-Medicaid community resources.
States have options to determine the ways in which these optional HCBS are provided, and the
role Medicaid beneficiaries play in the provision of those services. HCBS can be provided under
agency-delivered models, in which the provider agency uses employed or contracted staff to
furnish services. HCBS can also be provided under self-directed models. Self-direction allows
individuals to have the authority to employ staff of their choosing and/or control a defined
budget that can be used to purchase goods and services and hire direct service workers and other
providers necessary to remain in community-based settings based on the goals in the personcentered plan.
As indicated earlier, HCBS authorities such as the section 1915(c) waiver and section 1915(i)
state plan option include defined benefit parameters that must be met. Additional information is
described in the following sections.
1. Section 1915(c) HCBS Waiver Program
Description: Waiver authority found at section 1915(c) of the Act gives states the option to offer
long-term services and supports (LTSS) in home and community-based settings to individuals
who would otherwise require institutional care. States have broad latitude to determine the
services to offer under waiver programs, consistent with the benefit package specified in section
1915(c)(4)(B) of the Act. However, those waiver services must not cost more than what would
have been incurred to care for waiver participants in an institution.
Who Is Eligible: States can enroll individuals who meet the state’s institutional level of care
(meaning individuals could be admitted to a nursing facility, hospital, ICFs/IID), and the need
for services must be based on an assessed need and identified in a state-approved service plan.
Section 1915(c) allows states to waive certain Medicaid requirements (i.e., statewideness,
comparability, income and resource rules applicable in the community), and, thus, allows states
to furnish services to target populations by age or diagnosis, including children, adults with
physical disabilities, individuals with intellectual or developmental disabilities, individuals with
traumatic brain injuries, individuals with mental illnesses, and older adults, among others.
How Section 1915(c) Waiver Programs Can Address SDOH: Under section 1915(c) waiver
programs, states can cover a range of services that address SDOH while supporting individuals
to achieve community integration goals and to maximize independence and safety in the home.
Examples of services that states can cover within section 1915(c) waiver programs to address
SDOH include:

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 15 – State Health Official
•
•

•

•

•

•

Service coordination or case management in order to facilitate access to supports and
services to address SDOH, including during transitions from hospital to home;
Home accessibility adaptations to the private residence of the beneficiary or his or her family
that are required by the beneficiary’s service plan and necessary either to ensure the
beneficiary’s health, welfare, and safety or to enable functioning with greater independence
in the home 30;
One-time community transition costs, which are non-recurring set-up expenses for
individuals who are transitioning from an institutional or another provider-operated
congregate living arrangement (such as a group home or homeless shelter) to a living
arrangement in a private residence where the person is directly responsible for his/her own
living expenses 31;
Housing and tenancy supports to:
o assess the individual’s community integration needs and present options;
o assist in finding and securing housing, including assistance in the completion of
housing applications and in securing required documentation (e.g., Social Security
card, birth certificate, prior rental history);
o assist the individual in communicating with the property owner and/or property
manager regarding the participant’s disability (if authorized and appropriate),
detailing accommodations needed, and addressing components of emergency
procedures involving the property owner and/or property manager; and
o help the individual to remain in their community housing, such as through assistance
with housing recertification, and assistance with dispute resolution with property
owners and neighbors;
Habilitation services, 32 which can include a wide variety of activities related to social
supports and needs that impact health, such as interpersonal skills training to help an
individual acquire and maintain employment or to successfully engage with the communitybased housing system, particularly when interacting with neighbors, negotiating with
landlords, and managing a household budget. This may also include assistive technology that
enable a person to acquire and/or maintain employment;
Non-medical transportation to support the individual with gaining access to home and
community-based services, activities, and resources such as unpaid community supports

30

Such adaptations could include the installation of ramps and grab-bars, widening of doorways, modification of
bathroom facilities, or the installation of specialized electric and plumbing systems that accommodate the medical
equipment and supplies that are necessary for the welfare of the beneficiary. However, they may not include those
adaptations or improvements to the home that are of general utility, and are not of direct medical or remedial benefit
to the participant.
31
One-time community transition costs may only be covered more than once in an individual’s lifetime if s/he
returns to an institutional and/or congregate setting and, as a result, loses the more integrated residence. Allowable
expenses are those necessary to enable the person to establish a basic household that do not constitute room and
board and may include: security deposits required to obtain a lease; essential household furnishings including
furniture, window coverings, food preparation items, and bed/bath linens; moving expenses; set-up fees or deposits
for utilities; services necessary for the individual’s health and safety such as pest eradication; necessary home
accessibility adaptations; and activities to assess need, arrange for, and procure needed resources. Please note that
one-time transition costs under section 1915(i) state plan benefits are the same as under section 1915(c) waivers.
32
Defined at section 1915(c)(5) of the Act, “habilitation services means services designed to assist individuals in
acquiring, retaining, and improving the self-help, socialization, and adaptive skills necessary to reside successfully
in home and community-based settings.”

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 16 – State Health Official

•

•
•

which will assist the individual in establishing a presence in his/her community, consistent
with and documented in his or her service plan 33;
Home-delivered meals, including in home and community-based settings other than private
residences (e.g., assisted living facilities), as long as the meals do not constitute a full
nutritional regimen and the individuals receiving the service have an assessed need for homedelivered meals documented in their person-centered service plan;
Supported employment services, 34 which are ongoing supports to individuals who, because
of their disabilities, need intensive on-going support to obtain and maintain a job in
competitive or customized employment, or self-employment, in an integrated work setting. 35
Assistive technologies to facilitate communication between the individual, the individual’s
support network, and the larger community.

Under section 1915(c)(4)(B), states can also propose “other” types of services that may assist in
diverting individuals from institutional placement and supporting community living for eligible
individuals. These services can include a broad array of supports and activities designed to
address social and economic factors that affect health. However, it is critical to note that
Medicaid coverage does not extend to supporting room and board costs or other benefits that are
not directly related to the provision of HCBS. CMS also notes that these services and supports
must be specific to the individual’s needs based on his or her disabilities and/or health conditions
and not of general utility.
State Example: Maryland’s section 1915(c) Community Supports Waiver targets individuals
with developmental disabilities of all ages who have an Intermediate Care Facility for
Intellectual Disabilities (ICF/IID) Level of Care (LOC). It is designed to provide support services
to participants and their families, to enable participants to work toward self-determination,
independence, productivity, integration, and inclusion in all facets of community life across their
lifespans. The section 1915(c) Community Supports Waiver is the foundation for the Increased
Community Services (ICS) program, which is authorized through the Maryland HealthChoice
section 1115 demonstration. The ICS program mirrors the Community Supports Waiver in all
aspects except eligibility. The Community Supports Waiver service package includes support to
individuals with varying medical needs, support to individuals transitioning from institutional
settings and significant employment support to uphold the state’s Employment First, Meaningful
Day program outlook. Services can support integrated life domains that are important to a good
quality of life, including daily life, safety and security, community living, healthy lifestyle, social
and spirituality, and citizenship and advocacy. This waiver allows services to be delivered
through both traditional and self-directed service delivery models.

33

Whenever possible, family, neighbors, friends, or community agencies that can provide this service without
charge should also be utilized.
34
See https://www.medicaid.gov/federal-policy-guidance/downloads/CIB-09-16-2011.pdf for more information.
35
Some of these models can include evidence-based supported employment for individuals with mental illness, or
customized employment for individuals with significant disabilities. States may define other models of
individualized supported employment that promote community inclusion and integrated employment. Job coaching
can also provide supports and services not specifically related to job skill training that enable the waiver participant
to be successful in integrating into the job setting. For example, a job coach may provide instruction on how to
ameliorate the impacts of a mental illness on the job. Additionally, personal care attendants may provide hands-on
assistance at an individual’s place of employment.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 17 – State Health Official
2. Section 1915(i) State Plan Benefit
Description: Section 1915(i) is an optional state plan benefit that allows states to provide HCBS
to individuals who meet state-defined needs-based criteria that are less stringent than institutional
criteria (and, if chosen by the state, target group criteria) as set forth in 42 CFR Part 441 Subpart
M.
Who Is Eligible: Under section 1915(i), eligible individuals are those who are eligible for
medical assistance under the state plan, meet state-defined needs-based criteria, and reside in the
community. Section 1915(i) also offers states the option to target the benefit to a specific
population based on age, disability, diagnosis, and/or Medicaid eligibility group (e.g., pregnant
women, individuals receiving Supplemental Security Income, children in foster care). The lower
threshold of needs-based criteria must be “less stringent” than institutional and section 1915(c)
HCBS waiver program level of care. Needs-based criteria are factors used to determine an
individual’s requirements for support that can only be ascertained for a given person through an
individualized evaluation of need and may include but cannot only include state-defined risk
factors, such as risk of or experiencing homelessness, risk of food insecurity for individuals with
diabetes, or risk of social isolation for older adults with chronic conditions. Section 1915(i)
services must be offered statewide.
How Section 1915(i) State Plan Services Can Address SDOH: States have the option to cover
any services permissible under section 1915(c) HCBS waivers, which include services necessary
to live in the community (see Section 1915(c) HCBS Waiver Programs above for more
information). 36
State Example: Minnesota’s section 1915(i) State Plan Amendment (SPA 18-0008) covers
housing stabilization services for individuals with disabilities who are experiencing or at risk of
experiencing homelessness and individuals with a disability with mental illness or substance use
disorders who are living in institutions or other segregated settings or are at risk of living in those
settings. Under Minnesota’s section 1915(i) SPA, housing stabilization services include supports
that help people plan for, find, and move to homes of their own and supports that help a person
to maintain living in their own home. Minnesota’s needs-based criteria targets individuals who
are assessed to require assistance with at least one need in the following areas resulting from the
presence of a disability and/or a long-term or indefinite condition: communication, mobility;
decision-making; and/or managing challenging behaviors and is experiencing (risk factor)
housing instability.
3. Section 1915(j) Optional Self-Directed Personal Assistance Services
Description: Section 1915(j) self-directed personal assistance services (PAS) means personal
care and related services, or HCBS otherwise available under the state plan or a section 1915(c)
waiver program that are provided to an individual who has been determined eligible for the PAS
option.

36

The one-time transition costs under section 1915(i) state plan benefits are the same as under section 1915(c)
waivers.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 18 – State Health Official
Who Is Eligible: Individuals must be eligible for state plan personal care services or a section
1915(c) waiver program
How Section 1915(j) Optional Self-Directed Personal Assistance Services Can Address SDOH:
Self-directed PAS also includes, at the state’s option, items that increase the individual’s
independence or substitute for human assistance (such as a microwave oven, grab bars, or an
accessibility ramp) to the extent that expenditures would otherwise be made for the human
assistance. Individuals’ budgets may be used to purchase goods and services, supports, or
supplies related to a need or goal identified in the individuals’ state-approved person-centered
service plans. Services authorized under the section 1915(j) state plan option facilitate
beneficiary autonomy and assist individuals in participating in their communities, thereby
reducing the likelihood that individuals will experience challenges related to SDOH.
4. Section 1915(k) Community First Choice Optional State Plan Benefit
Description: The section 1915(k) Community First Choice (CFC) state plan benefit provides
certain individuals, who meet an institutional level of care, the opportunity to receive necessary
personal attendant services and supports in a home and community-based setting. States receive
an extra six percentage points of federal match for CFC state plan expenditures.
Who Is Eligible: Individuals who meet the state’s institutional level of care (meaning the
individual could be admitted to a nursing facility, hospital, ICF/IID)
How Section 1915(k) Community First Choice Can Address SDOH: There are required services
that must be included in all CFC programs, as well as additional services that may be included at
the state’s option. 37 States electing CFC are required to cover the following services, subject to
the conditions described above: (1) services and supports to assist in accomplishing activities of
daily living (ADLs), instrumental activities of daily living (IADLs) and health-related tasks,
through hands-on assistance, supervision, and/or cueing; (2) acquisition, maintenance, and
enhancement of skills necessary for the individual to accomplish ADLs and IADLs and healthrelated tasks; (3) back-up systems or mechanisms to ensure continuity of services and supports;
and (4) voluntary training on how to select, manage, and dismiss attendants. Section 1915(k)
services must be offered state-wide.
Optional services states may cover in their CFC benefit include: (1) expenditures for transition
costs (such as first month’s rent and utilities, bedding, and basic kitchen supplies) necessary for
an individual transitioning from an institutional setting to a home and community-based setting;
and (2) expenditures relating to a need that increases an individual’s independence or substitutes
for human assistance, to the extent that Medicaid expenditures would otherwise be made for
human assistance.
As with section 1915(j), services authorized under the section 1915(k) state plan option facilitate
beneficiary autonomy and assist individuals in participating in their communities, thereby
reducing the likelihood that individuals will experience challenges related to SDOH.

37

For more information on section 1915(k), see https://www.medicaid.gov/medicaid/hcbs/authorities/1915k/index.html.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 19 – State Health Official
State Example: Connecticut’s section 1915(k) Community First Choice SPA provides nonrecurring transitional services to enable a qualified individual transitioning from a nursing
facility, institution for mental diseases, or ICF/IID to a home and community-based setting to
establish a basic household. Services may include: essential household furnishings and moving
expenses required to occupy and use a community domicile, including furniture, window
coverings, food preparation items, and bed/bath linens; transportation expenses to pay for trips
associated with locating housing; set-up fees or deposits for utility or service access, including
telephone, electricity, heating, and water; and services necessary for the individual's health and
safety such as pest eradication and one-time cleaning prior to occupancy.
C. Section 1115 Demonstrations
Description: States can utilize section 1115 demonstration authority to test new strategies to
promote the objectives of the Medicaid and CHIP programs, including certain strategies that are
not available under other authorities. Under section 1115 authority, the Secretary may approve
any experimental, pilot, or demonstration project that, in the judgment of the Secretary, is likely
to assist in promoting the objectives of certain programs under the Act, including Medicaid and
CHIP. Section 1115(a)(1) of the Act allows the Secretary to waive compliance with the Medicaid
requirements of section 1902 of the Act, including but not limited to statewideness and
comparability, to the extent and for the period necessary to carry out the demonstration project.
In addition, section 1115(a)(2) of the Act allows the Secretary to provide federal financial
participation for demonstration costs that would not otherwise be considered as federally
matchable expenditures under section 1903 of the Act, to the extent and for the period prescribed
by the Secretary. 38 Pursuant to section 2107(e)(2) of the Act, section 1115 applies similarly to
CHIP. Depending on the circumstances, states may seek section 1115 demonstration authority
and also seek other authorities, as needed, or apply for a section 1115 demonstration without
requesting flexibilities under other authorities.
Currently, CMS will not approve a demonstration project under section 1115(a) of the Act unless
the project is expected to be budget neutral to the federal government. A budget neutral
demonstration project does not result in Medicaid or CHIP costs to the federal government that
are greater than what the federal government’s Medicaid or CHIP costs would likely have been
absent the demonstration. Under a section 1115 demonstration, similar to any other claim for
Medicaid and CHIP federal financial participation, states are required to provide the necessary
state share, consistent with federal regulations and statute, in order to draw down federal
financial participation in authorized spending. CMS currently approves section 1115(a)(2)
expenditure authority for services or populations that could not be covered under other
authorities, i.e., costs not otherwise matchable, only if the state identifies offsetting savings to
ensure the demonstration remains budget neutral. In cases where expenditure authority is
provided for coverage of populations or services that the state could have otherwise provided
through its Medicaid or CHIP state plan or other title XIX authority, such as a waiver under
section 1915 of the Act, CMS considers these expenditures to be “hypothetical” expenditures
that do not necessitate savings to offset the otherwise allowable coverage. 39 Section 1115
38

42 U.S.C. § 1315.
Centers for Medicare & Medicaid Services. SMDL #18-009. August 22, 2018. Available at
https://www.medicaid.gov/federal-policy-guidance/downloads/smd18009.pdf.

39

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 20 – State Health Official
demonstrations are usually approved for an initial 5-year period, with a possible 3-year or 5-year
renewal period after the first 5 years. Subject to the public notice and transparency requirements,
CMS may approve an extension for a period up to 10 years of routine, non-complex section 1115
demonstration and expenditure authorities that have been proven successful based on monitoring
and evaluation data. 40
Just as is the case for all section 1115 demonstrations, states that receive CMS approval for
section 1115 demonstration authority to address SDOH are expected to conduct independent and
robust evaluations of the demonstration. These evaluations generally draw on data collected for
monitoring, as well as other data and information needed to support the evaluation that will
describe the effectiveness and impact of the demonstration using quantitative and qualitative
outcomes. An interim evaluation is generally completed one year before the expiration of the
demonstration, and under 42 CFR 431.424(d) must be included as part of the state’s proposal to
extend the demonstration. A summative evaluation is generally due 18 months after the
demonstration period ends. States are also expected to submit an evaluation design, for CMS
approval. CMS typically includes in special terms and conditions (STCs) for approved
demonstrations a requirement that the state submit a monitoring protocol for CMS review and
approval that describes the state’s plan to monitor the demonstration in accordance with CMS
expectations.
Who Is Eligible: States have significant flexibility in how they define target populations for
demonstration services/activities, and states can determine their own state’s needs. For instance,
states can target populations by age and/or defined risk factors for services. States can target
section 1115 demonstration services to particular geographic areas and/or populations meeting
defined characteristics. However, CMS currently will not approve a demonstration providing
coverage of services consistent with those authorized under section 1915(c), (i), or (k) benefits
unless the state agrees to adhere to programmatic requirements of individual assessments of need
with respect to those services.
How Section 1115 Demonstrations Can Address SDOH: Through section 1115 authority, states
have the opportunity to test innovative approaches for addressing SDOH, subject to CMS
approval, in ways that consider local challenges and response capabilities. States could, for
instance, elect to pilot services that address SDOH for a specific target population or in a limited
geographic area. Furthermore, states could choose to test services and supports that could
address SDOH through expenditure authority. For example, states could test the effectiveness of
providing: one-time community transition services for individuals experiencing or at risk of
experiencing homelessness transitioning into supportive housing to increase housing stability,
lower health care costs, and improve health outcomes for individuals who are experiencing
homelessness or are at high risk for homelessness; or recurring chore or cleaning services to
reduce asthma triggers in the home for individuals with poor asthma control. States can also test
alternative payment methodologies that are designed to address SDOH. When assessing whether
to approve a section 1115 demonstration, CMS would examine whether the demonstration is
likely to assist in promoting the objectives of Medicaid or CHIP. In that assessment, CMS will
40

Centers for Medicare & Medicaid Services. “Section 1115 Demonstration Process Improvements.” CMCS
Informational Bulletin. November 6, 2017. Available at https://www.medicaid.gov/federal-policyguidance/downloads/cib110617.pdf.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 21 – State Health Official
consider whether the demonstration is likely to furnish medical assistance in a manner that
improves the sustainability of the safety net, such as if provisions influence health outcomes,
improving beneficiaries’ physical and mental health, which may in turn cause them to consume
fewer health care resources while they are enrolled in Medicaid. This may potentially reduce the
need for future Medicaid enrollment or result in lower costs for states over the long-term, thereby
sustaining the state’s Medicaid program.
Evaluation designs for section 1115 demonstrations to address SDOH should consider the extent
to which the provision of services addressing SDOH results in improved integration of all
services, increased care coordination effectiveness, improved health outcomes, and reductions in
unnecessary or inefficient use of health care. States will be expected to comply with CMS
requirements for monitoring and evaluation, as applicable, and as specified in the state’s STCs.
State Examples: Washington State’s approved section 1115 demonstration, entitled “Medicaid
Transformation Project,” authorizes the provision of Foundational Community Supports, which
include both housing-related and supported-employment services. The intended goals of the
demonstration are to integrate behavioral health into the larger health care system and to address
housing and employment needs as SDOH. The aim is to improve health outcomes and reduce
unnecessary utilization of high-cost health care services such as emergency department visits and
inpatient bed stays. In addition, the state has developed and implemented training for LTSS
social workers/case managers through their Tailored Supports for Older Adults (TSOA) and
Medicaid Alternative Care (MAC) initiative. The state developed training materials to train
Senior Information and Assistance/Aging and Disability Resource Center, state, and Area
Agency on Aging staff on the new benefit levels, eligibility, authorization and qualification of
providers.
North Carolina’s approved section 1115 demonstration entitled “North Carolina Medicaid
Reform Demonstration” authorizes the provision of the Enhanced Case Management and Other
Support Services Pilot Program, to improve health outcomes and lower healthcare costs. The
state is piloting evidence-based interventions, such as those for housing, transportation, and food.
Beneficiaries eligible for enhanced case management are high-need adults age 21 and over,
pregnant women, and children who must meet at least one state-defined needs-based criteria and
at least one risk factor. Under the pilot program, North Carolina is developing an incentive
payment fund to incorporate value-based payments to incentivize the delivery of high-quality
care by increasingly linking payments for pilot program services to health and socioeconomic
outcomes based on the pilot services provided during the demonstration and gathering the
required data and experience needed for more complex risk-based models.
D. Section 1945 Health Homes
Description: The optional health home state plan benefit authorized under section 1945 of the
Act includes various services that help to ensure the coordination of all primary services, acute
care services, behavioral health (including mental health and substance use) services, and LTSS
for individuals with chronic conditions, and thus help to ensure treatment of the “whole person.”
Section 1945 defines health home services as: comprehensive care management; care
coordination and health promotion; comprehensive transitional care, including appropriate
follow-up, from inpatient to other settings; individual and family support; referral to community
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 22 – State Health Official
and social support services, if relevant; and use of health information technology to link services,
as feasible and appropriate. 41 CMS expects that health outcomes for Medicaid beneficiaries
enrolled in health homes will improve and that health homes will result in lower rates of
emergency department use, reduction in hospital admissions and readmissions, reduction in
health care costs and reliance on long-term care facilities, and improved experience of care for
Medicaid beneficiaries with chronic conditions.
States implementing the section 1945 health home benefit receive enhanced federal matching
funds for new health home programs or by adding health home services for new chronic
conditions or expanding health home services to new geographic areas for an initial period (90
percent federal match for health home services during the first 8 fiscal quarters that the approved
health home SPA is in effect). States can request an additional two quarters of enhanced federal
match under SUD-focused health home SPAs approved on or after October 1, 2018. After the
period of enhanced federal match ends, services are matched at the state’s usual service rate.
Who Is Eligible: Section 1945 of the Act specifies that the health home state plan optional
benefit is for “eligible individuals with chronic conditions,” and gives states authority to target
eligibility for services based on the chronic conditions a beneficiary has, notwithstanding the
statewideness and comparability requirements in section 1902(a)(1) and (a)(10)(B) of the Act.
CMS has explained in guidance that states can specify which chronic conditions their health
homes will target, but are not permitted to limit the benefit to specific age groups. While all
individuals served must meet the minimum statutory criteria, states may elect to target the
population to individuals with higher numbers or severity of chronic or mental health conditions.
The population must include all categorically needy individuals who meet the state’s criteria
(including those eligible based on receipt of services under a section 1915(c) home and
community-based services waiver), and at state option may include individuals in any medically
needy group or section 1115 demonstration population. 42,43
To qualify for health home services, Medicaid beneficiaries must: (1) have two or more chronic
conditions; (2) have at least one chronic condition and be at risk of developing another; or (3)
have at least one serious and persistent mental health condition. Chronic conditions are specified
in the statute to include, but not be limited to: mental health conditions, SUD, asthma, diabetes,
heart disease, and being overweight (i.e., Body Mass Index over 25). States may propose to
target one or more conditions from the list, or, with approval from CMS, may target other
conditions, such as HIV/AIDS.
How Section 1945 Health Homes Can Address SDOH: Among other things, health homes are
responsible for connecting beneficiaries to other social services and supports. Under the section
1945 health home option, states can provide comprehensive care management services that could
include an assessment to identify the need for assistance with SDOH, such as housing,
transportation, employment, or nutritional services, the results of which could then help the
health home to refer an individual to community and social support services. Health home

41

For a definition of health home services, see https://www.medicaid.gov/sites/default/files/2020-02/health-homessection-2703-faq.pdf.
42
https://www.medicaid.gov/sites/default/files/2020-02/health-homes-faq-12-18-17.pdf
43
https://www.medicaid.gov/sites/default/files/Federal-Policy-Guidance/downloads/SMD10024.pdf
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 23 – State Health Official
services must also include comprehensive transitional care, including appropriate follow-up,
from inpatient to other settings, and can support individuals as they transition between settings.
State Example: Maine’s section 1945 health home SPA assesses housing needs and provides
assistance with coordination of resources that help participants in accessing and maintaining safe
and affordable housing. California implemented a section 1945 health home SPA for individuals
with chronic physical conditions and SUD, including individuals experiencing or at risk of
experiencing homelessness. California utilizes a housing navigator that develops relationships
with housing agencies and permanent housing providers, including supportive housing providers,
in order to refer and link Medicaid-eligible participants with community-based housing
resources.
E. Managed Care Programs
Description: States may use a number of existing federal state plan and waiver authorities,
including sections 1115(a), 1932, and 1915(b) of the Act, to authorize a risk-based managed care
delivery system. These managed care authorities can be used by states to implement a managed
care delivery system for state plan and waiver benefits. Under risk-based managed care
arrangements, states provide some or all Medicaid covered benefits through a managed care
organization, pre-paid inpatient health plan, or pre-paid ambulatory health plan, hereinafter
referred to as a managed care plan. Managed care plans enter into contracted arrangements with
state Medicaid agencies to provide all the services covered under the risk contract for a set
amount, called a capitation payment (typically, per member per month, or PMPM), regardless of
whether the enrollee uses services.
Who Is Eligible: Individuals who receive services under Medicaid managed care contracts who
meet any state-defined medical necessity criteria for the services covered under the contract.
How Managed Care Can Address SDOH: There are a variety of mechanisms described in the
Medicaid managed care statutes and regulations at 42 CFR part 438 that states may use to
address SDOH. These include:
•

Section 1915(b)(3) Services: Section 1915(b)(3) of the statute allows a state to share the
savings resulting from the use of more cost-effective care with Medicaid beneficiaries in the
form of additional health-related services. These savings must be expended for the benefit of
Medicaid beneficiaries enrolled in the section 1915(b)(3) waiver and may be used to provide
services for enrollees to address a wide range of SDOH. For example, states could obtain
approval to add housing-related services under section 1915(b)(3) authority and have
managed care plans provide those services for enrollees to identify, transition to, and sustain
their housing. States could also add home-delivered meals as a service under section
1915(b)(3) authority and have managed care plans provide this service to individuals with
chronic conditions, as long as the meals do not constitute a full dietary regimen and the
individuals receiving the service have an assessed need for home-delivered meals
documented in their person-centered service plan. As another example, states could add
various environmental modifications as a service under section 1915(b)(3) authority and have
managed care plans provide these services, such as humidifiers for individuals with asthma
or other complicated respiratory conditions.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 24 – State Health Official
•

State Directed Payments (42 CFR § 438.6(c)): Federal Medicaid managed care regulations
include requirements for how states may direct plans to implement specific delivery system
and provider payment initiatives under Medicaid managed care. These types of payment
arrangements permit states to direct specific payments (“state directed payments”) made by
managed care plans to providers under certain circumstances 44 and can assist states in
furthering the goals and priorities of their Medicaid programs, including to reinforce a state’s
commitment to addressing SDOH. For example, a state may require managed care plans to
implement alternative payment models or incentive payments that incentivize providers to
screen for socioeconomic risk factors, provided all regulatory requirements are met.

•

Managed Care Plan Incentive Payments (42 CFR §§ 438.6(b)(2), 438.5(e)-(f), and
438.7(b)(3)-(4)): States may use incentive payments to reward managed care plans that make
investments and/or improvements in SDOH in line with performance targets specified in the
managed care plan contract, including implementation of a mandatory performance
improvement project under 42 CFR § 438.330(d) that focuses on factors associated with
SDOH. These incentive payments represent additional funds over and above the capitation
rates. It is important to note that managed care plan contract payments that incorporate
incentive payments may not exceed 105 percent of the approved capitation payments
attributable to the enrollees or services covered by the incentive arrangement.
In the 2016 managed care rule (81 FR 27530), CMS specified that incentive payments made
to the managed care plan in accordance with § 438.6(b)(2) should not be included in the
denominator of the medical loss ratio (MLR) as such payments are in addition to the
capitation payments received under the contract. However, these MLR standards can support
states and managed care plans in their efforts to design and implement comprehensive
strategies to address SDOH by ensuring amounts can be appropriately identified and
classified within each managed care plan’s MLR.
Under §§ 438.5(e) and 438.7(b)(3), related to non-benefit costs, and §§ 438.5(f) and
438.7(b)(4), related to adjustments, states can develop specific assumptions and
methodologies in capitation rate development related to profit margins and efficiency
adjustments that are based on generally accepted actuarial principles and practices. An
important principle of actuarial soundness is to ensure that rates paid to plans are appropriate,
reasonable, and attainable. States may consider strategies to incentivize plan performance,
such as by providing incentive payments to plans that achieve certain results, including lower
costs and improved health outcomes. Such strategies could provide plans with an incentive to
achieve improvement as a result of investments in SDOH. States could also consider other
policy pathways for encouraging plans to invest in SDOH efforts. For example, some states

44

State directed payments must meet the requirements under 42 CFR 438.6(c), including obtaining prior approval.
Approval under 42 CFR § 438.6(c) provides authority for states to include contract requirements directing a plan’s
expenditures. Among other requirements, the payments must tie to the delivery of services that occurs during the
rating period (e.g. not historical utilization). Approval under § 438.6(c) does not grant authority to cover services;
states must already have Medicaid authority for the underlying services either under the Medicaid state plan or
through a Medicaid waiver or demonstration program. Additional guidance and the preprint form states must use to
obtain prior approval are available on Medicaid.gov: https://www.medicaid.gov/medicaid/managedcare/guidance/state-directed-payments/index.html.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 25 – State Health Official
have established caps on plans’ profit margins and required that profits beyond the cap be
reinvested in SDOH efforts.
•

Coverage of Waiver and Nontraditional Services. Under 42 CFR § 438.3(c), the final
capitation rate for each managed care plan must be based only upon services covered under
the state plan and represent a payment amount that is adequate to allow the managed care
plan to efficiently deliver covered services to Medicaid-eligible individuals in a manner
compliant with contractual requirements. In the 2016 final rule (81 FR 27537), CMS clarified
that services approved under a waiver (e.g., sections 1915(b)(3), 1915(c), or 1115 of the Act)
are considered state plan services and are encompassed in the reference to state plan services
in 42 CFR § 438.3(c). Therefore, if services to address SDOH (e.g., peer support services,
home-delivered meals) are approved under these waiver authorities for the state Medicaid
program, and the services are included in the managed care contract; then the covered
services must necessarily be incorporated in the final capitation rates as well as the numerator
of a plan’s MLR. 45

•

Managed Care Plan Contracting Strategies (42 CFR § 438.208(b)). States may develop and
implement specific managed care plan procurement and contracting strategies to incentivize
care coordination across medical and nonmedical contexts, including to address SDOH. For
example, states may require managed care plans, through their plan contracts, to assess
enrollee needs related to SDOH using a standardized assessment instrument, 46 refer enrollees
to community-based supports and services as needed based on assessment results, track
referrals to social services, include social or community health workers (CHWs) in care
coordination teams, and other care coordination initiatives that promote holistic, personcentered care across medical and nonmedical contexts. CHWs are typically trained
practitioners who provide certain follow-up medical and remedial care, as well as screening
and preventive services. They can be a valuable link between enrollees and needed health
care services. States may also require managed care plans to contract with community-based
organizations with expertise in addressing SDOH for coordination of care purposes.
Additionally, if managed care plans implement SDOH activities that meet the requirements
in 45 CFR § 158.150(b) and are not excluded under 45 CFR § 158.150(c), managed care
plans may include the costs associated with these activities in the numerator of the MLR as
activities that improve health care quality under 42 CFR § 438.8(e)(3). States also may, as
part of its procurement or pre-procurement strategies, encourage potential managed care
plans to share promising practices and initiatives for addressing SDOH to encourage broader
plan adoption of such practices and initiatives.
Other examples of how states can leverage managed care to address SDOH include
enrolling 47 beneficiaries into a managed care plan with expertise and capacity to manage the

45

Under 42 CFR § 438.8(e), the numerator of a managed care plan’s MLR for an MLR reporting year is the sum of
the managed care plan’s incurred claims, the managed care plan’s expenditures for activities that improve health
care quality, and fraud prevention activities.
46
See, for example, the Accountable Health Communities Health-Related Social Needs Screening Tool
(https://innovation.cms.gov/files/worksheets/ahcm-screeningtool.pdf).
47
States must have an enrollment system for its managed care programs that complies with the requirements of 42
CFR 438.54. States can use a passive enrollment process and/or a default enrollment process that would include

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 26 – State Health Official
care of enrollees with complex SDOH needs (such as people who have a history of chronic
homelessness), requiring managed care plans to focus on addressing SDOH in performance
improvement plans, or requiring managed care plans to report on quality measures related to
SDOH.
•

Quality Measurement and Improvement. 48 States can leverage managed care quality
requirements in 42 CFR §§ 438.310 through 438.370, including Quality Strategies, quality
assessment and performance improvement (QAPI) requirements, and external quality review
to address SDOH within their managed care programs. States are required to develop, and
update at least every three years, a managed care Quality Strategy. The Quality Strategy is
the state’s public-facing vision statement and roadmap for improving quality and access to
care within its managed care program. States are required to ensure through their managed
care contracts that Medicaid and CHIP managed care organizations, prepaid health plans, and
certain primary care case management entities implement quality assessment and
performance improvement (QAPI) programs in order to carry out the types of performance
measurement and performance improvement projects (PIPs) that are necessary to realize the
goals and objectives articulated in the Quality Strategy. States are also required to conduct an
External Quality Review (EQR) to validate managed care organization (MCO) performance
measures and PIPs and include these findings in an annual EQR technical report, which
states post on their websites annually.

•

States can require MCOs to focus on SDOH in their QAPI programs and/or PIPs. MCO
performance in these QAPI programs and/or PIPs could also be integrated into the payment
methodologies for certain managed care payments, such as managed care plan incentive
payments. In addition, states can contract with external quality review organizations
(EQROs) to conduct optional EQR-related activities, such as calculation of additional
performance measures focused on SDOH or to conduct studies to gain a fuller understanding
of how SDOH affect health outcomes among their beneficiaries. The Medicaid and CHIP
Adult and Child Core Set measures are useful quality measures to demonstrate whether
addressing SDOH has improved the health and health care of beneficiaries. 49

Managed care plans may also voluntarily choose to cover “in lieu of services” to address SDOH
for their members:
•

In Lieu of Services. Managed care plans may cover, for enrollees, services or settings that are
in lieu of services or settings covered under the state plan in accordance with 42 CFR §
438.3(e)(2), which requires:

criteria around the plan’s expertise and capacity to manage the care of enrollees with complex SDOH needs so long
as the other criteria outlined in 42 CFR 438.54 were also met.
48
The managed care quality strategy, QAPI, and EQR requirements are addressed in 42 CFR §§ 438.310 through
438.370. While these quality requirements are specific to managed care, states are encouraged to leverage similar
activities within their Medicaid fee-for-service programs to ensure that all Medicaid beneficiaries receive quality
services and have positive health outcomes, regardless of delivery system.
49
https://www.medicaid.gov/medicaid/quality-of-care/performance-measurement/adult-and-child-health-carequality-measures/index.html
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 27 – State Health Official
o The state determines that the in lieu of alternative service or setting is a medically
appropriate and cost effective substitute for the covered service or setting under the state
plan;
o The enrollee is not required to use the alternative service or setting;
o The approved in lieu of service is authorized and identified in the managed care plan
contract and offered to enrollees at the option of the managed care plan; and
o The utilization and actual cost of in lieu of services is taken into account in developing
the component of the capitation rates that represents the covered state plan services,
unless a statute or regulation explicitly requires otherwise.
Under the 2016 final rule (81 FR 27526), CMS also clarified that all services under §
438.3(e), including approved in lieu of services – such as in-home prenatal visits for at-risk
pregnant beneficiaries as an alternative to a traditional office visit – can be considered as
incurred claims in the numerator for purposes of the MLR. 50
•

Value-Added Services. Under 42 CFR § 438.3(e), a managed care plan may voluntarily
cover, for enrollees, services that are in addition to those covered under the state plan,
although the cost of these services is not and may not be included in the capitation rate; these
services are often referred to as value-added services. Such value-added services, such as
installation of a shower grab bar or healthy play and exercise programs, are plan services that
may not be included in the capitation rate. Under the 2016 final rule (81 FR 27526), valueadded services can be considered as incurred claims in the numerator for the purposes of the
MLR calculation if the services are activities that improve health care quality under 45 CFR
§ 158.150 and are not excluded under 45 CFR § 158.150(c).

Under value-added and in lieu of services, there are opportunities for states and managed care
plans to provide coverage for services that support SDOH, as long as federal Medicaid managed
care regulatory requirements are met. For example, a managed care plan may voluntarily
provide, as a value-added service, supportive housing services for a beneficiary living with
severe mental illness who would otherwise cycle between hospital stays and homelessness,
although the cost of these services may not be included in the capitation rate.
State Examples: Under the District of Columbia’s Managed Care Organization federal fiscal year
2020 Contract, the QAPI language specifically addresses SDOH. The QAPI requires MCOs to
analyze SDOH data to determine differences in quality of care and utilization, as well as the
underlying reasons for variations in the provision of care to enrollees. MCOs identify and
measure disparities in health services and health outcomes between subpopulations/groups
(race/ethnicity and language), identify SDOH needs, and identify the causes for health
disparities. MCOs then develop a plan of action and a timeline to remediate the SDOH and
health disparities identified through targeted interventions.
To focus Medicaid managed care plans on improving asthma care, Maryland established a
statewide PIP using the Asthma Medication Ratio measure. Each Medicaid managed care plan in
50

Under 42 CFR § 438.8(e), the numerator of a managed care plan’s MLR for an MLR reporting year is the sum of
the managed care plan’s incurred claims, the managed care plan’s expenditures for activities that improve health
care quality, and fraud prevention activities.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 28 – State Health Official
the state implemented several interventions to improve asthma care. Interventions that addressed
social determinants included referring members to the Green and Healthy Homes Initiative to
conduct home assessments of asthma triggers and minimizing barriers to transportation by
providing transportation to office appointments, providing prescription pharmacy delivery, and
offering asthma adherence monitoring through retail pharmacies. 51
To improve the state’s performance on the Postpartum Care Visit Core Set measure (PPC-AD),
Michigan conducted a quality improvement project called the Maternal Infant Health Project
(MIHP) that used a health equity focus, identifying racial or ethnic disparities in the PPC visit
rate and identifying strategies to improve health equity. Four of Michigan’s 13 Medicaid health
plans implemented enhanced care coordination and transportation benefit interventions. For
example, they created a transportation worksheet which prompted plans to consider how the
health plan, pilot clinics, and maternal infant health programs would refer patients for
transportation scheduling assistance and how to track the transportation services. Women who
participated in MIHP were 1.5 times more likely to receive an appropriately timed postpartum
care visit than women who did not participate. This is important because the postpartum visit
offers an important opportunity to (1) assess a woman’s physical recovery from pregnancy and
childbirth, (2) provide breastfeeding support, (3) manage preexisting or emerging chronic health
conditions, (4) evaluate her psychological and mental health status, and (5) discuss family
planning options and set the stage for well-women care between pregnancies.
F. Program of All-Inclusive Care for the Elderly (PACE) 52
Description: Authorized under sections 1894 and 1934 of the Act and codified in regulation at
42 CFR part 460, the Program of All-Inclusive Care for the Elderly (PACE) provides
comprehensive medical and social services to certain frail elderly individuals, most of whom are
dually eligible for Medicare and Medicaid benefits. Payment to PACE organizations is capitated,
and provides PACE organizations with a single monthly payment in exchange for delivering all
the services a participant needs rather than providing compensation only for those services
covered under Medicare and Medicaid.
PACE benefits also include all other services determined necessary by the participant’s
interdisciplinary team to improve and maintain a participant’s health. PACE organizations
provide services in an adult day health center as well as through in-home and referral services in
accordance with the participant’s needs.
Who Is Eligible: Medicaid beneficiaries can generally join PACE if they meet certain conditions:
•
•
•

Age 55 or older;
Live in the service area of a PACE organization;
Require a nursing facility level of care; and

51

External Quality Review Table 15. Progress on Childhood Asthma Performance Improvement Projects (PIPs), as
Reported in External Quality Review (EQR) Technical Reports, 2018–2019 Reporting Cycle (n = 9 states, 23 PIPs)
available at: https://www.medicaid.gov/medicaid/quality-of-care/downloads/2018-2019-chart-pack.zip (zip file).
52
For more information on PACE, see https://www.medicaid.gov/medicaid/long-term-services-supports/programall-inclusive-care-elderly/index.html.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 29 – State Health Official
•

Be able to live safely in the community.

How PACE Can Address SDOH: An interdisciplinary team assesses each participant’s needs,
develops care plans, and delivers coordinated care and services. The interdisciplinary team meets
to ensure that the comprehensive medical and social needs of each participant are met. Teams
typically meet daily to discuss the status of participants. At a minimum, the team is composed of:
•
•
•
•
•
•
•
•
•
•
•

Dietician;
Driver;
Home care coordinator;
Registered nurse;
Occupational therapist;
PACE center manager;
Personal care attendant;
Physical therapist;
Primary care provider;
Recreational therapist or activity coordinator; and
Masters-level social worker.

The PACE organization must furnish comprehensive medical, health, and social services that
integrate acute and long-term care. PACE’s comprehensive benefit package includes (but is not
limited to) all Medicare and Medicaid covered services. 53 Among other benefits, this includes:
meals and nutritional counseling, 54 social work services, and transportation. 55
State Example: Upham’s Corner Elder Service Plan, a PACE organization based in Dorchester,
MA, partnered with the Mayor of Boston in an initiative to target chronically homeless seniors
who have been without a home for a year or more and had some level of disability. This year, the
PACE organization enrolled eight seniors who were matched with housing and approved for
support services -- all in one day. The PACE team works closely with housing managers to
address issues as they arise so participants do not face the loss of housing.

53

See 42 C.F.R. § 460.92. See https://www.cms.gov/Regulations-andGuidance/Guidance/Manuals/Downloads/pace111c06.pdf for more information.
54
Under 42 C.F.R. § 460.78, the PACE organization must ensure, through the assessment and care planning process,
that each participant receives nourishing, palatable, well-balanced meals that meet the participant’s daily
nutritional/medical and special dietary needs. The PACE organization must provide nutrition support to meet the
daily nutritional needs of a participant, if indicated by his or her medical condition or diagnosis. Nutrition support
includes tube feedings, total parenteral nutrition, or peripheral parenteral nutrition if indicated by the participant’s
medical condition or diagnosis.
55
Pursuant to 42 C.F.R. §§ 460.76 and 460.106, transportation must be provided as indicated in a participant’s plan
of care.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 30 – State Health Official
Other Opportunities under Medicaid and CHIP to Address SDOH 56
1. Integrated Care Models
Description: Integrated care models are care delivery and payment models that reward
coordinated, high quality care. 57 Integrated care models can include patient-centered medical
homes (PCMHs), accountable care organizations (ACOs), or other models that emphasize
person-centered, continuous, coordinated, and comprehensive care. These models typically
include partnerships with community-based organizations, social service agencies, counties,
and public health agencies.
How Integrated Care Models Can Address SDOH: Integrated care models can support a variety
of innovative approaches to addressing individuals with complex SDOH needs, such as
interdisciplinary care teams and comprehensive care coordination services, while providing
flexibility for states to develop payment mechanisms that support intensive care interventions
such as tiered rate methodologies and shared savings models.
Although there is no specific current statutory authority for ACOs within the Medicaid
program, CMS released two letters to state Medicaid directors in 2012, providing guidance
regarding Medicaid integrated care models, including ACOs and ACO-like models for payment
and service delivery reform. 58 CMS also released guidance in a Center for Medicaid and CHIP
Services Informational Bulletin in 2013, “Targeting Medicaid Super-Utilizers to Decrease
Costs and Improve Quality,” clarifying how care delivery models such as integrated care
models can help states and Medicaid providers to meet the complex needs of the highest
utilizers of acute care in Medicaid populations. 59 Furthermore, integrated care approaches have
been shown to improve health outcomes for individuals with behavioral health conditions. The
Medicaid Innovation Accelerator Program (IAP) provides materials and resources on physical
and mental health integration here.
States typically use a per member per month (PMPM) payment model, with or without quality
or cost incentives, in PCMH models, while they use shared savings and/or shared risk models,
with quality requirements and/or incentives, to create a financial incentive for providers to
56

The information presented is not necessarily a complete list of all other opportunities to address SDOH under
Medicaid and CHIP. For example, it does not include a discussion of current or future Center for Medicare and
Medicaid Innovation (CMMI) Models that test models that incorporate strategies to address SDOH, as these are
time-limited interventions and may not be available to states that are not currently participating. It also does not
include a discussion of the ways in which states can partner with other state or local entities to implement
coordinated strategies to address SDOH, as an extensive review of these strategies was beyond the scope of this
letter. CMS is, however, available to provide technical assistance to states that would like assistance related to these
or other topics.
57
https://www.medicaid.gov/federal-policy-guidance/downloads/cib-07-24-2013.pdf
58
Centers for Medicare & Medicaid Services. “Integrated Care Models.” July 10, 2012. Available at
https://www.medicaid.gov/federal-policy-guidance/downloads/SMD-12-001.pdf; Centers for Medicare & Medicaid
Services. “Policy Considerations for Integrated Care Models.” July 10, 2012. Available at
https://www.medicaid.gov/federal-policy-guidance/downloads/smd-12-002.pdf.
59
Centers for Medicare & Medicaid Services. “Targeting Medicaid Super-Utilizers to Decrease Costs and Improve
Quality.” July 24, 2013. Available at https://www.medicaid.gov/federal-policy-guidance/downloads/cib-07-242013.pdf.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 31 – State Health Official
deliver value over volume in ACO models. In some models, ACOs can also receive a PMPM
payment to provide services and accept full financial risk for the health of their assigned or
attributed population. CMS allows states considerable flexibility in structuring payment
mechanisms for PCMH, ACO, and ACO-like models and encourages states to move from
volume-based FFS reimbursement to integrated care models with financial incentives to
improve beneficiary health outcomes.
State Example: Under Rhode Island’s Medicaid Managed Care Organizations sub-contract with
Accountable Entities (which are integrated provider organizations responsible for the total cost
of care and healthcare quality and outcomes of an attributed population), Accountable Entities
must demonstrate the capacity to address SDOH, and they must identify three key domains of
social need for each population that will advance the state’s three identified priority areas:
housing insecurity, food insecurity, and safety and domestic violence. 60
2. CHIP Health Services Initiatives (HSI)
Description: States have the option under title XXI to develop state-designed HSIs to improve
the health of low-income children. HSIs are permitted under section 2105(a)(1)(D)(ii) of the Act
and are defined in the regulations at 42 CFR § 457.10. Both direct services and public health
initiatives are permitted under the statute and regulations. An HSI must directly improve the
health of low-income children 61 less than 19 years of age who are eligible for CHIP and/or
Medicaid, but may serve children regardless of income. In addition, to the extent possible, the
state should use its efforts through an HSI to enroll eligible but unenrolled children in Medicaid
or CHIP.
States finance the non-federal portion of HSI expenditures, and the federal portion is funded
through a state’s available CHIP allotment for a fiscal year, as determined under section 2104 of
the Act. HSI expenditures (including administration of the HSI itself) are subject to a cap that
also applies to administrative expenses. Under section 2105(c)(2)(A) of the Act, claims for HSIs
and administrative expenses together cannot exceed 10 percent of the total amount of title XXI
funds claimed by the state each quarter. Within the 10 percent limit, states must fund costs
associated with administration of the CHIP state plan first; any funds left over may be used for
an HSI, subject to the 10 percent cap. In addition, states must assure in the CHIP state plan that
they will not supplant or match CHIP federal funds with other federal funds, nor allow other
federal funds to supplant or match CHIP federal funds. States should be able to demonstrate that
they have a process for coordinating with other federal agencies and other federal funds.
How CHIP Health Services Initiatives Can Address SDOH: Many of the SDOH described in this
letter have been or could be addressed through CHIP HSIs. For example, states have used HSIs
for lead abatement projects in the homes of Medicaid and CHIP eligible children, home visits
and environmental modifications (e.g., high-efficiency particulate air filters) to reduce asthma
triggers, emergency food relief for families, and youth violence prevention programs in schools
and community-based organizations.

60

RIte Care Core MCO Contract Sections 1.127 and 2.01.0
As defined in 42 CFR Section 457.10, a low-income child means a child whose household income is at or below
200 percent of the federal poverty line for the size of the family involved.

61

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 32 – State Health Official
State Example: New York’s CHIP HSI (SPA #23) provides emergency food relief and nutrition
services to food-insecure children receiving services through the Hunger Prevention Nutrition
Assistance Program. The goal of the program is to increase access to safe and nutritious food and
related resources, to develop and provide nutrition and health education programs, and to
empower people to increase their independence from emergency food assistance programs.
3. Administrative Procedures
Description: Federal matching funds under Medicaid are available for costs incurred by the state
for administrative activities that directly support efforts to identify and enroll potentially eligible
individuals into Medicaid and that directly support the provision of medical services covered
under the state Medicaid plan, when those activities are performed either directly by the state
Medicaid agency or through contract or interagency agreement by another entity.
How Administrative Procedures Can Address SDOH:
•

Collaboration with Community-Based Programs

Medicaid and CHIP can be an integral part of a collaboration with other community-based
programs, including state and local housing agencies, social service organizations, programs
funded by the Administration for Community Living, 62 programs funded by the Administration
for Children and Families, 63 public health agencies, faith-based organizations, and other
community-based entities that support an individual’s ability to live and receive needed care in
their chosen community setting. The effectiveness of these activities is based on collaboration
across the many entities that serve low-income individuals with SDOH needs. State Medicaid
agencies employing individuals to perform partnership building, such as with No Wrong Door
System (NWD) 64 lead agencies in the aging and disability networks, and collaboration activities
may claim the 50 percent administrative claiming rate for these activities if the costs can be
recognizable as allowable Medicaid administrative costs and only to the extent that the state has
documented that the costs directly benefit the Medicaid program and are claimed consistent with
federal cost allocation principles. For example, to address the housing needs of beneficiaries, a
state could claim administrative match for activities, such as:

62

These programs include Area Agencies on Aging, Centers for Independent Living, and Aging and Disability
Resource Centers, funded under the Older Americans Act and the Rehabilitation Act. See, Strategic Framework for
Action, https://acl.gov/sites/default/files/programs/202006/ACL_Strategic_Framework_for_Action_v1_%20June%202020_final_508_v2.pdf.
63
For example, the Community-Based Child Abuse Prevention (CBCAP) program (authorized by title II of the
Child Abuse Prevention and Treatment Act (as amended by Public Law 115-271)) awards funding annually to every
state, the District of Columbia, and Puerto Rico to support community-based efforts to implement effective family
support and child maltreatment activities. More information on CBCAP can be found at www.friendsnrc.org.
64
The State Medicaid Agency is part of the state’s Aging & Disability Resource Center/No Wrong Door
(ADRC/NWD) System. Person centered counselors, a key part of a state’s ADRC/NWD System, facilitate
assessment and service plan develop using a process that takes into account the individual’s full array of resources,
service needs, and service availability See also NWD System Medicaid Claiming Guidance and Tools. See
https://nwd.acl.gov/sustaining-a-nwd-system.html.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 33 – State Health Official
o Developing formal and informal agreements and working relationships with state and
local housing and community development agencies to help beneficiaries access
existing and new housing resources;
o Participating and contributing to the planning processes of state and local housing and
community development agencies by collecting (e.g., through beneficiary surveys or
claims data) and providing demographic, housing needs, and other relevant data for
Medicaid eligible populations; and
o Coordinating with available housing locator systems or listings, and developing
and/or coordinating data tracking systems to include information on the availability of
affordable and accessible housing.
Administrative activities are focused on coordination between various agencies to increase
access to community-based resources, in contrast to activities focused on helping beneficiaries
connect to community resources such as housing or employment opportunities.
•

Data Integration and Information Sharing

Integrated information systems and data sharing capabilities at the state level are critical to
supporting the evolving role of states in assuring appropriate, accessible, and cost-effective care
for individuals with complex social needs. Medicaid offers a variety of pathways to support the
design and development of statewide data and analytic infrastructure to address SDOH.
Leveraging Medicaid resources to support data integration and data sharing can assist state
health systems to identify individuals with SDOH needs and link them to appropriate medical
and social support services.
Enhanced federal Medicaid matching funds (at 90 percent) are available for state expenditures to
design, develop, install, or enhance Mechanized Claims Processing and Informational Retrieval
Systems and (at 75 percent) to operate such systems, under section 1903(a)(3)(A)(i) and (B) of
the Act and 42 C.F.R. part 433, subpart C.
States are reminded that 42 CFR §§ 433.112(b)(16) and 433.116(c) require, as a condition of
receiving enhanced federal matching funds under 1903(a)(3)(A)(i) and (B) of the Act, that the
Medicaid mechanized claims processing and information retrieval system be interoperable with
human services programs, health information exchanges, and public health agencies, as
applicable.
In considering the technical infrastructure needed to administer programs focused on addressing
SDOH among Medicaid beneficiaries, states should leverage any existing state and federal
investments in care coordination hubs, such as Area Agencies on Aging, 65 which coordinate and
offer services that can help older adults remain in their homes, or Aging and Disability Resource
Centers, 66 which provide objective information, advice, counseling, and assistance to help older
adults, people with disabilities, and their family members, regardless of income, with accessing
LTSS. These entities are already well established across the country and have existing
relationships with a broad range of local community-based resources that can help to address
SDOH among Medicaid beneficiaries. Medicaid investments in connections and interoperability
65
66

https://acl.gov/programs/aging-and-disability-networks/area-agencies-aging
https://acl.gov/programs/aging-and-disability-networks/aging-and-disability-resource-centers

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 34 – State Health Official
with such systems can be supported with enhanced federal financial participation, subject to all
applicable federal requirements, including compliance with the cost allocation principles in 45
C.F.R. part 75, subpart E. In developing these connections, states are reminded of previous
guidance explaining that states could comply with certain conditions of receiving enhanced
federal matching funds under section 1903(a)(3)(A)(i) and (B) of the Act by implementing Open
Application Program Interfaces (APIs) in the Medicaid enterprise. 67 Additionally, pursuant to 42
CFR 433.112(b)(12), as a condition of receiving enhanced federal matching funds under section
1903(a)(3)(A)(i) and (B) of the Act, states must ensure alignment of their mechanized claims
processing and information retrieval system with, and incorporation of, industry standards
adopted by the Office of the National Coordinator for Health Information Technology in
accordance with 45 CFR part 170, subpart B. CMS also encourages states to review the
Interoperability Standards Advisory (ISA) published by the Office of the National Coordinator,
which includes standards for representing food insecurity, housing insecurity, transportation
insecurity, and other social data. 68 Similarly, states are encouraged to review and participate in
the ongoing work of the U.S. Department of Health and Human Services (HHS) supported
Gravity Project 69 which convenes developers and users of SDOH data in efforts to find
consensus for future national standards.
States should keep in mind that appropriate and effective investments in state health information
technology (health IT) can be an important component of a state’s SDOH activities and strategy,
and can be particularly helpful with regard to facilitating data integration and information
sharing between the state and providers.
•

Outreach and Enrollment

One way to efficiently connect individuals who are eligible for Medicaid or CHIP to other
benefits that can address SDOH, such as the Supplemental Nutrition Assistance Program
(SNAP), is by implementing multi-benefit applications. These applications may provide a
streamlined opportunity to connect a beneficiary to multiple state benefits, thereby enhancing
access to these benefits and increasing awareness of other benefit programs. Multi-benefit
applications, in accordance with 42 CFR § 435.907, may be used as an alternative Medicaid
application so long as the application collects sufficient information to make a modified adjusted
gross income (MAGI)-based determination and applicants are not required to answer questions
not needed to make a determination for health coverage if they are not applying for any other
benefit programs. 70
States can also use various enrollment strategies 71 to make it easier for eligible individuals to
enroll in Medicaid and CHIP coverage, including presumptive eligibility, “Express Lane”
eligibility, continuous eligibility for children, and facilitating access to covered Medicaid
67

https://www.medicaid.gov/federal-policy-guidance/downloads/smd16010.pdf
https://www.healthit.gov/isa/social-psychological-and-behavioral-data
69
https://www.hl7.org/gravity/
70
Guidance regarding Medicaid application development is located at
https://www.cms.gov/CCIIO/Resources/Regulations-and-Guidance/Downloads/state-alt-app-guidance-6-182013.pdf.
71
For additional information on these and other enrollment strategies, see
https://www.medicaid.gov/medicaid/enrollment-strategies/index.html.
68

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 35 – State Health Official
services for eligible individuals prior to and after the period of time spent in a correctional
facility:
o Presumptive eligibility is a strategy that states employ to facilitate enrollment of
individuals who are likely eligible for Medicaid or CHIP to access services without
having to wait for their full application to be processed. States may authorize
"qualified entities" – health care providers, community-based organizations, hospitals
and schools, among others – to screen for Medicaid and CHIP eligibility and
immediately enroll eligible individuals.
o States may rely on eligibility information from "Express Lane" agency programs to
streamline and simplify enrollment and renewal in Medicaid and CHIP. Express Lane
agencies may include SNAP, School Lunch programs, Temporary Assistance for
Needy Families (TANF), Head Start, and the Women, Infant, and Children's program
(WIC), among others. States can also use state income tax data to determine Medicaid
and CHIP eligibility for children.
o States may provide children with 12 months of continuous coverage through
Medicaid and CHIP, even if the family's income changes during the year.
Guaranteeing ongoing coverage ensures that children receive appropriate care, and
helps doctors develop relationships with children and their families. This option
eliminates cycling on and off of coverage during the year. This also reduces state time
and money that would be spent on unnecessary paperwork and preventable care
needs.
o The state Medicaid agency must accept applications from inmates to enroll in
Medicaid or renew Medicaid enrollment during the time of their incarceration. If the
individual meets all applicable Medicaid eligibility requirements, the state must enroll
or renew the enrollment of the individual effective before, during, and after the period
of time spent in the correctional facility. Once enrolled, however, the state may place
the inmate in a suspended eligibility status during the period of incarceration, or it
may suspend coverage. 72
4. Medicare Savings Programs (MSPs)
Description: Low-income Medicaid beneficiaries who are also enrolled in Medicare can qualify
for Medicaid coverage of Medicare Part B premiums 73 through the state-administered Medicare
Saving Programs (MSPs).
How Medicare Savings Programs Can Address SDOH: For many individuals who qualify,
enrollment in a Medicare Savings Program expands their effective income by 10% or more –
income that can be used to buy food, access transportation, and stabilize housing. As such, MSPs
functionally address SDOH by giving beneficiaries more control over how they use their
resources to address their needs. However, in many states, enrollment of eligible Medicare
beneficiaries in MSPs is low. 74 As described in SMDL # 18-012, 75 states have opportunities to
72

https://www.medicaid.gov/sites/default/files/Federal-Policy-Guidance/Downloads/sho16007.pdf
https://www.cms.gov/newsroom/fact-sheets/2020-medicare-parts-b-premiums-and-deductibles
74
https://www.macpac.gov/publication/medicare-savings-programs-new-estimates-continue-to-show-many-eligibleindividuals-not-enrolled/
75
https://www.medicaid.gov/federal-policy-guidance/downloads/smd18012.pdf
73

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 36 – State Health Official
streamline eligibility determination and enrollment into MSPs in ways that would reduce
administrative burden and could improve the economic security of millions of Medicare
beneficiaries.
5. Money Follows the Person Demonstration
Description: The Money Follows the Person demonstration, first authorized by Congress as part
of the Deficit Reduction Act in 2005 and since extended several times, is a long-standing grantfunded initiative designed to shift Medicaid’s LTSS spending from institutional care to HCBS.
Program goals include: increasing the use of HCBS and reducing the use of institutionally-based
services; eliminating barriers in state law, state Medicaid plans, and state budgets that restrict the
use of Medicaid funds to let people receive LTSS in the settings of their choice; strengthening
the ability of Medicaid programs to provide HCBS to people who choose to transition out of
institutions; and putting procedures in place to provide quality assurance and improvement of
HCBS.
How Can the Money Follows the Person Demonstration Address SDOH: Money Follows the
Person provides critical tools to address gaps in the availability of community services for
Medicaid-eligible individuals with disabilities and older adults. For example, Money Follows the
Person grantees have built partnerships with housing agencies to increase the supply of housing
options and resources, established community transition programs, and piloted the use of new
services and supports (e.g., tenancy supports services, paying for one-time transition costs such
as security deposits) to determine if they help to promote community living.
Closing
CMS remains committed to partnering with states to address beneficiaries’ SDOH through the
appropriate use of the Medicaid and CHIP programs. When used in accordance with statutory
and regulatory requirements, Medicaid and CHIP can be effective tools to lower health care
costs, improve health outcomes, and increase the cost-effectiveness of health care services and
interventions for Medicaid and CHIP beneficiaries. CMS encourages states to pursue innovative
payment and delivery system approaches, along with strong quality oversight and evaluation
strategies, to achieve these goals. If you have questions about this guidance, please contact
Jennifer Bowdoin, Director of the Division of Community Systems Transformation in the
Disabled and Elderly Health Programs Group at jennifer.bowdoin@cms.hhs.gov.
Sincerely,

Anne Marie Costello
Acting Deputy Administrator and Director

Enclosure

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 37 – State Health Official
Appendix A: Key Federal Authorities that Can Address Social Determinants of Health (SDOH)

Federal Medicaid Authority
Rehabilitative
Services Benefit
(section
1905(a)(13) and 42
CFR § 440.130(d))
Rural Health
Clinics (RHCs)/
Federally
Qualified Health
Section
Centers (FQHCs)
(section
1905(a)
1905(a)(2)(B),
State
1905(a)(2)(C), and
Plan
Authority 1905(l)(1) and (2)
Case
Management/
Targeted Case
Management
(sections
1905(a)(19) and
1915(g) and 42
CFR §§ 440.169
and 441.18)

Who Is Eligible
Individuals who meet any state-defined medical
necessity criteria for covered services.

Examples of How the Authority Can
Address SDOH
Regain skills and functioning to address
SDOH; peer supports to assist with linking
to social supports and services.

Individuals who meet any state-defined medical
necessity criteria. This is a mandatory benefit for
the categorically needy.

Screen individuals to identify social needs,
collect and analyze SDOH data to inform
interventions, and co-locate social services,
as long as these activities are delivered as
part of a Medicaid-covered RHC/FQHC
service.

Individuals who meet any state-defined medical
necessity criteria. States can provide targeted case
management services to specific populations and
limit the services geographically.

Linking/coordinating /referring to medical,
educational, social, and other services;
comprehensive care planning.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

Page 38 – State Health Official
Appendix A: Key Federal Authorities that Can Address Social Determinants of Health (SDOH)

Federal Medicaid Authority

Section 1915(c)
HCBS Waiver

HCBS
Options

Section 1915(i)
HCBS State Plan

Who Is Eligible
Individuals who meet the state’s institutional level
of care (meaning the individual could be admitted to
a nursing facility, hospital, ICF/IID); need for
services must be based on an assessed need and
identified in a state-approved service plan. States
can target waivers to specific populations and limit
waivers geographically.

Individuals who are eligible for medical assistance
under the state plan, meet state-defined needs-based
criteria, and reside in the community. Needs-based
criteria are factors used to determine an individual’s
requirements for support that can only be
ascertained for a given person through an
individualized evaluation of need and may include
but cannot only include state-defined risk factors,
such as risk of or experiencing homelessness, risk of
food insecurity for individuals with diabetes, or risk
of social isolation for older adults with chronic
conditions. Services must be offered state-wide, but
states can target the services to specific populations.

Examples of How the Authority Can
Address SDOH
Service coordination or case management,
home accessibility adaptations, one-time
community transition costs, housing and
tenancy supports, habilitation services,
non-medical transportation, home
delivered meals, supported employment
services, assistive technologies to facilitate
communication, “other” types of services
that may assist in diverting individuals
from institutional placement and
supporting community living for eligible
individuals.
See section 1915(c) waivers.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

Page 39 – State Health Official
Appendix A: Key Federal Authorities that Can Address Social Determinants of Health (SDOH)

Federal Medicaid Authority
Who Is Eligible
Individuals eligible for state plan personal care
Section 1915(j)
services or for a section 1915(c) waiver program.
Optional SelfDirected Personal
Assistance
Services
Individuals who meet the state’s institutional level
of care (meaning the individual could be admitted to
a nursing facility, hospital, ICF/IID). Services must
be offered state-wide.
Section 1915(k)
Community First
Choice State Plan

Examples of How the Authority Can
Address SDOH
Expenditures for goods and services,
supports, or supplies related to a need or
goal identified in the individual’s stateapproved person-centered service plan.
Expenditures for transition costs (such as
first month’s rent and utilities, bedding,
and basic kitchen supplies) necessary for
an individual transitioning from an
institutional setting to a home and
community-based setting; and expenditures
relating to a need that increases an
individual’s independence or substitutes
for human assistance, to the extent that
Medicaid expenditures would otherwise be
made for human assistance.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

Page 40 – State Health Official
Appendix A: Key Federal Authorities that Can Address Social Determinants of Health (SDOH)

Federal Medicaid Authority

Section 1115 Demonstration

Who Is Eligible
States have significant flexibility in how to define
target populations for demonstration
services/activities, which should be available based
on individual assessments of need as defined by the
state. States can target services geographically
and/or to populations meeting defined
characteristics.
States can test incentives that provide a pathway to
coverage for certain individuals who may not be
eligible for Medicaid through the state plan by
requiring participation in work or other community
engagement as a requirement for Medicaid
eligibility or for receipt of additional Medicaid
benefits. This allows individuals to opt into
Medicaid coverage or receive enhanced benefits.

Examples of How the Authority Can
Address SDOH
Case management/care coordination;
tenancy supports; one-time transition costs;
non-medical transportation; home
delivered meals; supported employment.
States have flexibility to provide other
state-defined direct services to address
SDOH, subject to CMS approval.
Employment can help to lift low-income
individuals and families out of poverty
and, in doing so, address a broad range of
social needs that can impact health. As
discussed in SMDL 18-002, CMS supports
states’ efforts to improve Medicaid
enrollee health and well-being through
incentivizing work and community
engagement among non-elderly, nonpregnant adult Medicaid beneficiaries who
are eligible for Medicaid on a basis other
than disability.1 These measures may also
enable states to stretch their resources
further and enhance their ability to provide
medical assistance to a broader range of
persons in need, including by expanding
the services (including those that address
SDOH) and populations they cover,
thereby maintaining the long-term fiscal
sustainability of a state’s Medicaid
program.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

Page 41 – State Health Official
Appendix A: Key Federal Authorities that Can Address Social Determinants of Health (SDOH)

Federal Medicaid Authority

Section 1945 Health Home

Who Is Eligible
Beneficiaries who: (1) have two or more chronic
conditions; (2) have at least one chronic condition
and are at risk of developing another; or (3) have at
least one serious and persistent mental health
condition. States can target eligibility for services
based on a beneficiary’s chronic conditions, but are
not permitted to limit the benefit to specific age
groups. The population must include all
categorically needy individuals who meet the state’s
criteria (including those eligible based on receipt of
services under a section 1915(c) home and
community-based services waiver), and at state
option may include individuals in any medically
needy group or section 1115 demonstration
population.

Examples of How the Authority Can
Address SDOH
Comprehensive care management; care
coordination and health promotion;
comprehensive transitional care, including
appropriate follow-up, from inpatient to
other settings; individual and family
support; referral to community and social
support services, if relevant; and use of
health information technology to link
services, as feasible and appropriate.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

Page 42 – State Health Official
Appendix A: Key Federal Authorities that Can Address Social Determinants of Health (SDOH)

Federal Medicaid Authority

Managed Care Programs
(Sections 1115(a), 1932(a),
1915(a), and 1915(b))

Who Is Eligible

Individuals who meet any state-defined medical
necessity criteria for the services covered under the
contract.

Examples of How the Authority Can
Address SDOH
Depending on the authority used, examples
include case management/care
coordination; tenancy supports; one-time
transition costs; non-emergency medical
transportation; home-delivered meals;
supported employment; other direct
services to address SDOH. For those
services the state has existing Medicaid
authority to cover (e.g. state plan), the state
can incorporate those as contractual
requirements on the plan and incorporate
into the actuarially sound capitation rates.
Otherwise, states can explore coverage as
an in-lieu of service or plans may
voluntarily provide as a value-added
service, provided all regulatory
requirements are met. States can also
leverage managed care quality
requirements, including Quality Strategies,
quality assessment and performance
improvement (QAPI) requirements, and
external quality review to incentivize
managed care plans to address SDOH.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

Page 43 – State Health Official
Appendix A: Key Federal Authorities that Can Address Social Determinants of Health (SDOH)

Federal Medicaid Authority
Program of All-Inclusive Care
for the Elderly (PACE)
(sections 1894 and 1934 and 42
CFR part 460)

Who Is Eligible
Individuals who: are age 55 or older; live in the
service area of a PACE organization; require a
nursing facility level of care; and are able to live
safely in the community.

Examples of How the Authority Can
Address SDOH
Comprehensive care coordination and
management, meals and nutritional
counseling, social work services,
transportation, and all other services
determined necessary by the enrollee’s
interdisciplinary team to improve and
maintain an individual’s health.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

Page 44 – State Health Official
Appendix B: Examples of Services and Supports that Can Be Covered under Medicaid and CHIP to Address SDOH 76

Services and
Supports
Description
Housing-Related Services and Supports
Home
Accessibility
Modifications

Temporary or permanent
changes to a home’s
interior or exterior
structure to improve
individuals’ ability to
remain in their homes
and community, if they
choose.

Illustrative Examples

Depending on unique structural
characteristics, temporary
modifications could include the
installation of a wheelchair ramp
outside the home or grab bars in the
shower. Permanent modifications
could include enlarging a doorway
to allow wheelchair passage.

Potential Target
Populations

Children with
special health
care needs, adults
with disabilities,
older adults

Federal Authorities
that May Be Able to
Cover the Services
and Supports 77,78

Section 1905(a)(7)
home health benefit;
section 1915(c) HCBS
waiver; section 1915(i)
HCBS state plan;
section 1915(j) optional
self-directed personal
assistance services;
section 1115
demonstration;
managed care
programs; PACE under
sections 1894 and
1934; CHIP HSIs.

76

The services and supports listed in this table align with those discussed in the section on “Services and Supports that Can Be Covered under Medicaid and
CHIP to Address SDOH” and do not necessarily include all opportunities available under Medicaid and CHIP to address SDOH. See “Opportunities to Address
SDOH under Medicaid and CHIP Authorities” for information on additional opportunities.
77
See “Opportunities to Address SDOH under Medicaid and CHIP Authorities” and Appendix A for more information on the eligible populations and other
information on what is allowable related to the services and supports under each applicable federal authority.
78
Please note that all of the illustrative examples may not be coverable under all of the authorities listed in each row of this table.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

Page 45 – State Health Official
Appendix B: Examples of Services and Supports that Can Be Covered under Medicaid and CHIP to Address SDOH 76

Services and
Supports
One-Time
Community
Transition Costs

Description
Help to facilitate
individuals transitioning
from an institutional or
another provideroperated congregate
living arrangement (such
as a group home or
homeless shelter) to a
community-based living
arrangement in a private
residence

Illustrative Examples
Security deposits, utility activation
fees, and essential household
furnishings.

Potential Target
Populations
Children with
special health
care needs, adults
with disabilities,
older adults

Federal Authorities
that May Be Able to
Cover the Services
and Supports 77,78
Section 1915(c) HCBS
waiver; section 1915(i)
HCBS state plan;
section 1915(k)
Community First
Choice; section 1115
demonstration;
managed care
programs; PACE under
sections 1894 and
1934.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

Page 46 – State Health Official
Appendix B: Examples of Services and Supports that Can Be Covered under Medicaid and CHIP to Address SDOH 76

Services and
Supports
Housing and
Tenancy
Supports: Pretenancy Services

Description
Assist individuals to
prepare for and transition
to housing

Illustrative Examples
Conducting an individualized
screening and community
integration assessment that
identifies the individual’s
preferences and any barriers to
community residence; developing a
community integration plan based
on the community integration
assessment; assisting with the
housing search and application
process, consistent with the
community integration assessment
and plan; ensuring that housing
units are safe and ready for movein; assisting in arranging for and
supporting the details of move-in;
and connecting the individual to
community-based resources that
provide assistance with activities
such as securing required
documents and fees needed to
apply for housing and making any
reasonable accommodation
request(s) related to the
individual’s disability to a housing
provider.

Potential Target
Populations
Adults with
disabilities, older
adults

Federal Authorities
that May Be Able to
Cover the Services
and Supports 77,78
Section 1905(a)(19)
case management
benefit; section 1915(c)
HCBS waiver; section
1915(i) HCBS state
plan; section 1115
demonstration;
managed care
programs; PACE under
sections 1894 and
1934.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

Page 47 – State Health Official
Appendix B: Examples of Services and Supports that Can Be Covered under Medicaid and CHIP to Address SDOH 76

Services and
Supports
Housing and
Tenancy
Supports:
Tenancy
Sustaining
Services

Non-Medical
Transportation

Description
Tenancy sustaining
supports are provided
once an individual is
housed to help the person
achieve and maintain
housing stability

Can enable individuals
receiving home and
community-based
services to gain access to
HCBS, activities, and
resources

Illustrative Examples
Providing early identification and
intervention for any behaviors that
may jeopardize housing; education
or training on the role, rights, and
responsibilities of the tenant and
landlord; connecting the individual
to community resources to
maintain housing stability; and
individualized case management
and care coordination (e.g.,
connecting the individual with
needed Medicaid and nonMedicaid service providers and
resources) in accordance with the
person-centered care plan and the
individual housing support plan.
Transportation to grocery stores
and places of employment.

Potential Target
Populations
Adults with
disabilities, older
adults

Children with
special health
care needs, adults
with disabilities,
older adults

Federal Authorities
that May Be Able to
Cover the Services
and Supports 77,78
Section 1915(c) HCBS
waiver; section 1915(i)
HCBS state plan;
section 1115
demonstration;
managed care
programs; CHIP HSIs;
PACE under sections
1894 and 1934.

Section 1915(c) HCBS
waiver; section 1915(i)
HCBS state plan;
section 1115
demonstration;
managed care
programs; PACE under
sections 1894 and
1934.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

Page 48 – State Health Official
Appendix B: Examples of Services and Supports that Can Be Covered under Medicaid and CHIP to Address SDOH 76

Services and
Supports
Home-Delivered
Meals

Description
Help to address the
nutritional needs of older
adults and individuals
with disabilities who
need Medicaid-funded
home and communitybased services (HCBS)

Illustrative Examples
No more than two meals per day
provided to older adults in a state’s
HCBS waiver program.

Potential Target
Populations
Adults with
disabilities, older
adults

Federal Authorities
that May Be Able to
Cover the Services
and Supports 77,78
Section 1915(c) HCBS
waiver; section 1915(i)
HCBS state plan;
section 1115
demonstration;
managed care
programs; PACE under
sections 1894 and
1934.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

Page 49 – State Health Official
Appendix B: Examples of Services and Supports that Can Be Covered under Medicaid and CHIP to Address SDOH 76

Services and
Supports
Educational
Services

Description
Help children with
disabilities achieve their
educational goals. Under
the Individuals with
Disabilities Education
Act (IDEA), children
with disabilities are
eligible to receive
educational and related
services that will help
them achieve their
educational goals, as
documented in the
child’s individualized
education plan (IEP) or,
for infants and toddlers
(children under age
three), the individualized
family service plan
(IFSP).

Illustrative Examples
Personal care services, physical or
occupational therapy services
provided to children by qualified
providers in a school setting.

Potential Target
Populations
Children with
special health
care needs, young
adults with
disabilities

Federal Authorities
that May Be Able to
Cover the Services
and Supports 77,78
Various section 1905(a)
state plan benefits
(such as the
rehabilitative services
benefit in section
1905(a)(13)); section
1915(c) HCBS waiver
(services may not
duplicate those required
under IDEA); section
1915(i) state plan
(services may not
duplicate those required
under IDEA).

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

Page 50 – State Health Official
Appendix B: Examples of Services and Supports that Can Be Covered under Medicaid and CHIP to Address SDOH 76

Services and
Supports
Supported
Employment

Community
Integration and
Social Supports

Description
Ongoing supports to
individuals who, because
of their disabilities, need
intensive on-going
support to obtain and
maintain a job in
competitive or
customized employment,
or self-employment, in an
integrated work setting
Medicaid-funded HCBS
provide opportunities for
Medicaid beneficiaries to
choose to receive
services in their home or
community rather than
institutions

Illustrative Examples
Customized employment, job
coaching to provide supports and
services not specifically related to
job skill training that enable the
individual to successfully integrate
into the job setting (e.g., instruction
on how to ameliorate the impacts of
a mental illness on the job), and
personal care services to provide
assistance at an individual’s place
of employment.
Instruction on how to utilize public
transportation, companion services
to accompany an individual with
disabilities into places in the
community.

Potential Target
Populations
Adolescents,
working age
adults with
disabilities

Children with
special health
care needs, adults
with disabilities,
older adults

Federal Authorities
that May Be Able to
Cover the Services
and Supports 77,78
Section 1915(c) HCBS
waiver; section 1915(i)
HCBS state plan;
section 1115
demonstration;
managed care
programs.

Section 1915(c) HCBS
waiver; section 1915(i)
HCBS state plan;
section 1915(k); section
1115 demonstration;
managed care
programs; PACE under
sections 1894 and
1934.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

Page 51 – State Health Official
Appendix B: Examples of Services and Supports that Can Be Covered under Medicaid and CHIP to Address SDOH 76

Services and
Supports
Case
Management

Description
Assists eligible
individuals to gain access
to needed medical,
social, educational, and
other services

Illustrative Examples
Assessment and linkages to needed
services provided to individuals
who are homeless or at risk of
homelessness.

Potential Target
Populations
Children with
special health
care needs, adults
with disabilities,
older adults

Federal Authorities
that May Be Able to
Cover the Services
and Supports 77,78
Section 1905(a)(19)
state plan case
management benefit;
section 1915(c) HCBS
waiver; section 1915(i)
HCBS state plan;
section 1915(k); section
1115 demonstration;
section 1945 health
home; managed care
programs; PACE under
sections 1894 and
1934; CHIP HSIs.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to
provide clarity to the public regarding existing requirements under the law.

